 

 



BB&T

Loan Agreement



 



      Account Number  

 

This Loan Agreement (the “Agreement”) is made this 13th day of May, 2015 (the
“Effective Date”) by and between BRANCH BANKING AND TRUST COMPANY, a North
Carolina banking corporation (“Bank”), and:

 

PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation and FLORIDA ROCK &
TANK LINES, INC., a Florida corporation (collectively, “Borrower”), each having
its chief executive office at 200 West Forsyth Street, 7th Floor, Jacksonville,
Florida 32202.

 

PATRIOT TRANSPORTATION, INC., OF FLORIDA, a Florida corporation (individually
“Guarantor” and collectively the “Guarantors”) having its chief executive office
at 200 West Forsyth Street, 7th Floor, Jacksonville, Florida 32202.

 

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan and/or Guidance Line of Credit
(hereinafter sometimes referred to, singularly or collectively, if more than
one, as “Loan”):

 

Guidance Line of Credit (“Guidance Line of Credit”) in the maximum principal
amount not to exceed Twenty-Five Million and No/100 Dollars ($25,000,000.00) at
any one time outstanding, The Guidance Line of Credit shall expire on the
earlier of an Event of Default and May 12, 2017 (such earlier date, the
“Termination Date”). Subject to the terms and conditions of this Agreement, Bank
agrees to make loans (each such loan, a “Guidance Loan”) to Borrower from time
to time up to, but not including, the Termination Date, provided, however, in no
event shall Bank be obligated to make a Guidance Loan if doing so would, after
giving effect thereto, cause the aggregate principal amount of all Guidance
Loans to exceed the Guidance Line of Credit or result in an Event of Default.
The Guidance Line of Credit shall automatically expire and terminate on the
Termination Date. Within the foregoing limits and subject to the terms and
conditions of this Agreement, Borrower may borrow, repay, and reborrow the
principal amount of the Guidance Loans at any time up to, but not including, the
Termination Date. Borrower shall use the proceeds of the Guidance Loans for the
acquisition of transportation business or equipment and general company purposes
of the Borrower.

 

All requests for Guidance Loans shall be in writing (such notice, the “Guidance
Loan Takedown Request”) and shall (i) specify the date for the making of the
applicable Guidance Loan, which date must be a business day; (ii) specify the
principal amount of the applicable Guidance Loan to be made; (iii) specify
Borrower’s election for a fixed interest rate or a floating interest rate; (iv)
instructions for the disbursement of the proceeds of such Guidance Loan; (v) be
accompanied by a current Loan Base Report, Covenant Compliance Certificate and a
Collateral Identification Schedule; and (vi) include such other information Bank
may reasonably require from time to time. All Guidance Loans are subject to
Availability.

 

The Borrower shall pay to Bank, a fee equal to 0.250% of the amount of each
Guidance Loan advanced under the Guidance Line of Credit (the “Guidance Facility
Fee”), which Guidance Facility Fee shall be due and payable with respect to each
advance under the Guidance Line of Credit on the closing date for such Guidance
Loan (a “Guidance Loan Closing Date”).

The Borrower shall pay the Bank, quarterly in arrears on the last day of each
calendar quarter, an unused fee equal to 0.15% per annum on the average daily
unused amount of the Guidance Line of Credit for such calendar quarter
calculated on the basis of a year of 360 days for the actual number of days
elapsed.

 

On each Guidance Loan Closing Date, Borrower shall execute and deliver to the
Bank a promissory note with addendum to promissory note substantially in the
form of Exhibit A, attached hereto and made a part hereof (each such note,
together with all of such notes, a “Guidance Note”), which Guidance Note,
together with Bank’s records, shall evidence the applicable Guidance Loan and
interest accruing thereon. All Guidance Loans shall have a sixty (60) month
maturity from the date the Guidance Note is made and delivered, and shall
provide for monthly fixed principal payments calculated using an 84 month
amortization period, plus monthly interest payments. All Guidance Loans shall
bear interest at a per annum rate (the “Guidance Loan Interest Rate”) equal to
the One Month LIBOR plus the Applicable Margin (set forth below), unless
Borrower elects a fixed rate of interest which shall be determined by the Bank
in reference to its standard internal cost of funds for the proposed Guidance
Loan at the time it receives Borrower’s Guidance Loan Takedown Request plus the
Applicable Margin. All interest on any Guidance Loan shall be calculated on the
presumed basis of a year of 360 days, for the actual number of days elapsed. The
Applicable Margin shall be determined as follows:

 

If Borrower’s Leverage Ratio is:

Then the Applicable Margin is:

 

 

≥ 3.76:1.0 to 5:1.0

 

2.25%

 

 

≥ 2.51:1.0 to 3.75:1.0

 

2.0% 

 

 

 

 

BB&T

Loan Agreement

 

 

 

≥ 1.26:1.0 to 2.5:1.0

 

 

1.75%

 

≤   1.25:1.0 1.5%

 

Each Guidance Note shall be secured by a first and prior lien and security
interest in the Borrower’s Collateral, and at each Guidance Loan Closing
Borrower shall execute and deliver to Bank a Security Agreement, substantially
in the form of Exhibit B, attached hereto and made a part hereof, Certificates
of Title and such other evidence documenting the Bank’s first priority security
interest in the Collateral as security for the Guidance Note as Bank and its
counsel shall require, including, without limitation, registering the Bank’s
security interest with the Department of Motor Vehicles, and/or any other entity
which issues the Certificates of Title for the Collateral, and Guarantor shall
deliver a Guaranty. Borrower and Guarantor shall also execute and deliver to
Bank at each Guidance Loan Closing such other documentation as Bank and its
counsel shall require to more fully evidence the provisions of this Loan
Agreement and to fully document the Guidance Note.

 

Yield Protection. If at any time a change in any law or regulation (including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, guidelines, or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or other
U.S. or foreign regulatory authorities pursuant to Basel III) or in the
interpretation thereof by any governmental authority having the authority to
interpret or enforce the same shall make it unlawful for Bank to make or
maintain the Loan under the terms of this Agreement, Bank shall have the right
to convert the applicable interest rate on the loans to a rate based on the
Prime Rate. Similarly, should Bank incur increased costs or a reduction in the
amounts received or receivable on the Loan because of any change in any
applicable law, regulation, rule, guideline or order, including without
limitation the imposition, modification or applicability of any reserves,
deposits or capital adequacy then Borrower shall pay to Bank within ten (10)
business days of demand, which demand shall contain the basis and calculations
supporting such demand, as may be required to compensate Bank for such increased
costs or reductions in amounts to be received hereunder. Each determination and
calculation made by Bank shall, absent manifest error, be binding and conclusive
on the parties hereto. All payments made by Borrower hereunder or the other Loan
Documents shall be made free and clear and without deduction of any present or
future taxes, levies, imposts, charges or withholdings other than taxes based on
net income and franchise taxes imposed on Bank by the law of the jurisdiction in
which Bank is organized or transacting business.

 

The Guidance Notes are collectively referred to herein as the “Note(s)” and
shall include all extensions, renewals, modifications and substitutions thereof.
Bank may, at its sole discretion, effect payment of any sums past due under the
Note(s) and any fees or reimbursable expenses due by debiting Borrower’s
operating or other deposit account with Bank.

 

Section 1 Conditions Precedent

 

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank's counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

Note(s): A Guidance Note duly executed by the Borrower.

Security Agreement(s): A Security Agreement in which Borrower and any other
owner of personal property collateral (a “Debtor”) shall grant to Bank a first
priority security interest in the personal property specified therein. (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, Borrower must fully disclose to Bank any
and all prior security interests, and Bank must specifically approve any such
security interest which will continue during the Loan.)

Certificates of Title: Certificates of Title for each vehicle, trailer, or other
titled personal property serving as collateral for the Loan.

UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrower’s or Debtor’s state of incorporation, organization or residence, and in
all jurisdictions necessary, or in the opinion of the Bank desirable, to perfect
the security interests granted in the Security Agreement(s), and certified
copies of Information Requests identifying all previous financing statements on
record for the Borrower or other debtor, as appropriate from all jurisdictions
indicating that no security interest has previously been granted in any of the
Collateral, unless prior approval has been given by the Bank.

Corporate Resolution: A Certificate of Corporate Resolutions signed by the
corporate secretary or certified officer containing resolutions duly adopted by
the Board of Directors of the Borrower and the Guarantor authorizing the
execution, delivery, and performance of the Loan Documents on or in a form
provided by or acceptable to Bank.

Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of Borrower and Guarantor, all filed with and certified by the
Secretary of State of the State of the Borrower's incorporation.

 



 

 



BB&T

Loan Agreement

 

By-Laws: A copy of the By-Laws of the Borrower and Guarantor, certified by the
Secretary of the Borrower as to their completeness and accuracy.

Certificate of Incumbency: A certificate of the Secretary of the Borrower and
Guarantor certifying the names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of the Borrower's Incorporation or
Organization as to the existence or good standing of the Borrower and its
charter documents on file.

Opinion of Counsel: An opinion of counsel for the Borrower satisfactory to the
Bank and the Bank’s counsel, substantially in the form of Exhibit C, attached
hereto and made a part hereof.

Guaranty: Guaranty Agreement, substantially in the form of Exhibit D, attached
hereto and made a part hereof, duly executed by the Guarantor.

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Appraisal(s): Two (2) copies of an appraisal ordered by the Bank of the
estimated market value of the personal property offered as collateral for the
Loan(s) referenced herein. The appraisal(s) must be addressed to the Bank and
must conform to the Uniform Standards of Professional Appraisal Practice
(“USPAP”) adopted by the Appraisal Standards Board of the Appraisal Foundation.
Any deviation from the USPAP must be explained in the appraisal(s). The
appraiser(s) must be licensed and/or certified if required by applicable Federal
Deposit Insurance Corporation regulations or state laws.

 

Section 2 Representations and Warranties

 

The Borrower represents and warrants to Bank that:

 

2.01.  Financial Statements. The balance sheet of the Borrower and its
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Borrower and its subsidiaries, the accompanying footnotes together with
the accountant's opinion thereon, and all other financial information previously
furnished to the Bank, are true and correct and fairly reflect the financial
condition of the Borrower and its subsidiaries as of the dates thereof,
including all contingent liabilities of every type, and the financial condition
of the Borrower and its subsidiaries as stated therein has not changed
materially and adversely since the date thereof.

2.02.  Name, Capacity and Standing. The Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If the Borrower and any of its
subsidiaries, if any, is a corporation, general partnership, limited
partnership, limited liability partnership, or limited liability company, it is
duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, and are each duly authorized by their
board of directors, general partners or member/manager(s), respectively, to
enter into and perform the obligations under the Loan Documents.

2.03.  No Violation of Other Agreements. The execution and delivery of the Loan
Documents, and the performance by the Borrower, by any and all pledgors (whether
the Borrower or Debtor (hereinafter sometimes referred to as the “Pledgor”)) or
by the Guarantor(s) thereunder will not violate any provision, as applicable, of
its articles of incorporation, by-laws, articles of organization, operating
agreement, agreement of partnership, limited partnership or limited liability
partnership, or, of any law, other agreement, indenture, note, or other
instrument binding upon the Borrower, any Pledgor or Guarantor(s), or give cause
for the acceleration of any of the respective obligations of the Borrower or
Guarantor(s).

2.04.  Authority. The execution, delivery and performance of this Agreement, the
Note(s) and the other Loan Documents has been duly authorized by all necessary
and proper corporate or equivalent action. All authority from and approval by
any federal, state, or local governmental body, commission or agency necessary
to the making, validity, or enforceability of this Agreement and the other Loan
Documents has been obtained.

2.05.  Asset Ownership. The Borrower and each Pledgor has good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements.

2.06.  Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any,
have filed, paid, and/or discharged all taxes or other claims which may become a
lien on any of their respective properties or assets, excepting to the extent
that such items are being appropriately contested in good faith and for which an
adequate reserve (in an amount acceptable to Bank) for the payment thereof is
being maintained.

2.07.  Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

2.08.  ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrower or
by any subsidiary of the Borrower or any corporate Guarantor meets, as of the
date hereof, the minimum funding standards of Section 302 of ERISA, all
applicable requirements of ERISA and of the Internal Revenue Code of 1986, as
amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by
ERISA) has occurred with respect to any such plan.

 

 

 

BB&T

Loan Agreement

 

2.09.  Litigation. There is no claim, action, suit or proceeding pending,
threatened or reasonably anticipated before any court, commission,
administrative agency, whether State or Federal, or arbitration which will
materially adversely affect the financial condition, operations, properties, or
business of the Borrower, its subsidiaries, if any, any Guarantor, or any
Pledgor, or affect the ability of the Borrower or any Guarantor or any Pledgor
to perform its obligations under the Loan Documents.

2.10.  Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all respects on the
date hereof

2.11.  Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, and are enforceable in accordance with their terms, except as may
be limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditors' rights generally.

2.12.  Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the Florida Uniform Commercial Code, and none of the collateral was
or will be purchased or held primarily for personal, family or household
purposes.

2.13.  No Violation of Wells Fargo Credit Facility. The execution and delivery
of the Loan Documents, and the performance by the Borrower, by any and all
Pledgors or by the Guarantor(s) thereunder will not violate any provision of
that certain 2015 Credit Agreement dated as of January 30, 2015 by and between
Patriot Transportation Holding, Inc. and Wells Fargo Bank, N.A. (the “Wells
Fargo Credit Facility” and together with all documents and agreements entered
into in connection therewith as in effect on the date of this Loan Agreement,
the “Wells Fargo Credit Facility Loan Documents”).

 

Section 3 Affirmative Covenants

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:

3.01.  Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and (c), as
applicable, qualify and remain qualified as a foreign corporation in each
jurisdiction in which such qualification is required.

3.02.  Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Borrower.

3.03.  Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

3.04.  Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

3.05.  Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies acceptable to Bank in such amounts and covering
such risks as are usually carried by companies engaged in the same or a similar
business, which insurance may provide for reasonable deductible(s). The Bank
shall be named as loss payee (Long Form) on all policies which apply to the
Bank's collateral, and the Borrower shall deliver certificates of insurance at
closing evidencing same. All such insurance policies shall provide, and the
certificates shall state, that no policy will be terminated without 20 days
prior written notice to Bank.

3.06.  Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

3.07.  Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times in the Bank's sole discretion, and if no
Event of Default then exists upon prior written notice to Borrower, to examine
and make copies of the records and books of account of, to visit the properties
of the Borrower, and to discuss such matters with any officers, directors,
managers, members or partners, limited or general of the Borrower, and the
Borrower's independent accountant as the Bank deems necessary and proper.

3.08.  Reporting Requirements. Furnish to the Bank:

Financial Statements: As soon as available and not more than forty-five (45)
days after the end of the first, second and third quarters of each fiscal year,
balance sheets, statements of income, cash flow, and retained earnings for the
period ended and a statement of changes in the financial position, all in
reasonable detail, and all prepared in accordance with GAAP consistently applied
and certified as true and correct by an officer, general partner or manager (or
member(s)) of the Borrower, as appropriate.

Annual Financial Statements: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position, all in reasonable detail, and all prepared in
accordance with GAAP consistently applied. The financial statements must be of
the following quality or better: Audited.

 

 

 

BB&T

Loan Agreement

 

Covenant Compliance Certificate: On or before the forty-fifth (45th) day after
the end of each quarter, a Covenant Compliance Certificate of Borrower in the
form attached hereto as Schedule EE signed by the President, Chief Executive
Officer or Chief Financial Officer of the Borrower.

Loan Base Report: On or before the forty-fifth (45th) day after the end of each
quarter, a Loan Base Report in a form acceptable to Bank signed by the
President, Chief Executive Officer or Chief Financial Officer of the Borrower,
reflecting any changes in the Eligible Equipment and the Availability.

Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type
which, if determined adversely, could have a material adverse effect on the
financial condition, properties, or operations of the Borrower or Guarantor, as
appropriate.

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

Wells Fargo Credit Facility Documents. Promptly upon execution and delivery to
Wells Fargo, true and complete copies of any modifications, amendments,
restatements, and renewals of the Wells Fargo Credit Facility Loan Documents.

Other Credit Facility Documents. Promptly upon execution and delivery to any
lender or creditor who extends credit or loans to Borrower other than Bank or
Wells Fargo (but excluding trade creditors in the ordinary course of Borrower’s
business), true and correct copies of the loan and credit documents delivered in
connection therewith, and upon modification, amendment, restatement and renewals
thereof, true and correct copies of such modification, amendment, restatement
and renewal (collectively, the “Other Credit Facility Documents”).

Other Information: Such other information as the Bank may from time to time
reasonably request.

3.09.  Deposit Accounts. Open and maintain at least one deposit account with the
Bank.

3.10.  Affirmative Covenants from other Loan Documents. All affirmative
covenants contained in any Security Agreement, or other security document
executed by the Borrower which are described in Section 1 hereof are hereby
incorporated by reference herein.

3.11.  Minimum Collateral Value. Maintain a loan to value ratio whereby the Net
Orderly Liquidation Value of the Collateral plus the Interim Assigned Value of
the Collateral equals or exceeds 118% of the aggregate outstanding principal
balance of the Guidance Notes (the “Minimum Collateral Value”), provided,
however, if upon receipt of any updated appraisal of the Collateral, Borrower
does not meet the Minimum Collateral Value, Borrower shall have the right to add
additional Eligible Equipment to the Collateral at any time prior to the due
date of the next succeeding Loan Base Report. In addition, at any time during
the term of this Agreement so long as no Event of Default exists, Borrower may
add or remove Eligible Equipment to and from the Collateral so long as it
maintains the required Minimum Collateral Value. The value of any Eligible
Equipment which is added to or removed from the Collateral shall be its Net
Orderly Liquidation Value, and to the extent that any such Eligible Equipment
was not appraised during the twelve (12) months preceding its addition or
removal, such equipment shall be valued at the Interim Assigned Value.

3.12.  Collateral Appraisals and Exams. From time to time, as deemed necessary
by Bank in its reasonable discretion to monitor Collateral, but no more than
once a year, unless an Event of Default exists in which event there shall be no
restrictions on frequency of appraisals and Bank can exercise its sole
discretion, Borrower hereby authorizes Bank or any agent, employee or
representative thereof to inspect, examine, and verify the Collateral, order and
obtain appraisals of the Collateral, examine and make copies of and make
abstracts from all the records and books of account of, and visit the properties
of, Borrower, and to discuss or communicate the affairs, finances, and
Collateral generally of Borrower with any of Borrower’s owners, officers,
employees, directors, shareholders, members or partners, as well as Borrower’s
independent accountants and consultants or with respect to any Collateral, any
of its Account Debtors. Without expense to Bank, Bank may use any of Borrower’s
personnel, premises and equipment (including, without limitation, computer
equipment, programs and computer readable media) as deemed reasonably necessary
by Bank to conduct such exam. Borrower shall pay to Bank for each appraisal of
the Collateral and any exam, an examination fee plus actual expenses such as,
but not limited to, travel time, specialized equipment needed to count and/or
value goods pledged as Collateral, the use of outside firms to perform any exam
as deemed necessary by Bank in its reasonable discretion to appraise the
Collateral and/or monitor the Collateral, with said reimbursement being
represented by receipts and/or listing of expense(s) submitted to Borrower by
Bank along with Bank's invoice for reimbursement.

 



 

 

 

BB&T

Loan Agreement

 

3.13.      Compliance with Wells Fargo Credit Facility Documents. Comply in all
respects with the terms and provisions of the Wells Fargo Credit Facility
Documents.



Section 4 Guarantor(s) Covenants

 

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, Guarantor shall:

4.01.      Maintain Existence and Current Legal Form of Business. If Guarantor
is a corporation, partnership, limited partnership, limited liability
partnership or limited liability company (a) maintain its existence and good
standing in the state of its incorporation or organization, (b) maintain its
current legal form of business as shown on the guaranty agreement provided by
Guarantor to Bank in connection with the Loan, (c) without the Bank’s prior
written consent, not change Guarantor’s name, or enter into any merger,
consolidation, reorganization or exchange of stock, ownership interests or
assets, and (d) as applicable, qualify and remain qualified as a foreign
corporation, general partnership, limited partnership, limited liability
partnership or limited liability company in each jurisdiction in which such
qualification is required.

4.02.      Maintain Properties. Guarantor shall not, without the prior written
consent of Bank, sell, transfer or otherwise dispose of all or substantially all
of Guarantor's properties and assets (tangible or intangible), except in the
ordinary course of business.

4.03.      Comply With Laws. Comply in all respects with all applicable laws,
rules, regulations, and orders including, without limitation, paying before the
delinquency thereof all taxes, assessments, and governmental charges imposed or
assessed upon Guarantor or upon Guarantor’s property, and with all Environmental
Laws.

4.04.      Reporting Requirements. Furnish to the Bank:

Annual Financial Statement(s): As soon as available and not more than one
hundred twenty (120) days after the end of each fiscal year of Guarantor,
balance sheets, statements of income, and retained earnings for the period ended
and a statement of changes in financial position, on form(s) to be provided by
the Bank, all in reasonable detail, and all prepared in accordance with GAAP
consistently applied; and, such financial statements must be of the following
quality or better: Audited, provided, however, if Guarantor does not prepare its
own separate financial statements, but its financial statements are reflected on
its parent’s financial statement, Guarantor shall provide any consolidating
statements and information together with the audited financial statements of
Guarantor’s parent.

Notice of Litigation: Promptly after the receipt by Guarantor, or by Borrower of
which Guarantor has knowledge, notice of any claim, action, suit, and proceeding
before any court or governmental agency of any type which, if determined
adversely, could have a material adverse effect on the financial condition,
properties, or operations of the Guarantor or Borrower, as appropriate.

4.05.      Transfer of Ownership. Not, without the prior written consent of the
Bank: If Guarantor is a corporation, (a) issue, transfer or sell any new class
of stock, or (b) issue, transfer or sell, in the aggregate, from its treasury
stock and/or currently authorized but unissued shares of any class of
partnership, limited partnership, limited liability partnership or limited
liability company, issue, transfer or sell any interest in Guarantor.

4.06.      [intentionally deleted]

4.07.      Other Information: Furnish such other information as the Bank may
from time to time reasonably request.

4.08.      Representations and Warranties. Each Guarantor represents and
warrants to Bank that: (i) if Guarantor is a corporation, partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, or limited liability company, it is duly organized and validly
existing under the laws of its respective state of incorporation or
organization; that it and/or its subsidiaries, if any, are duly qualified and in
good standing in every other state in which the nature of their business shall
require such qualification, and are each duly authorized by their board of
directors, general partners or member/manager(s), respectively, to enter into
and perform the obligations under its Guaranty Agreement, (ii) all financial
statements and related information furnished to Bank in connection with the Loan
are true, correct and complete in all material respects, accurately represent
the financial condition of such Guarantor as of the date thereof, and no
material adverse change in its financial condition has occurred since the date
thereof; (iii) it has full knowledge of the financial condition and business
operations of the Borrower; and (iv) there is no litigation pending or, to the
knowledge of such Guarantor, threatened which if adversely decided would
materially impair its ability to honor and pay its obligations under its
Guaranty Agreement.

4.09.      Eligible Contract Participant. Notwithstanding anything to the
contrary herein, any person that does not qualify as an Eligible Contract
Participant (as defined in the Commodity Exchange Act, as amended) or otherwise
does not qualify as an “indirect proprietorship” pursuant to the rules of the
Commodity Futures Trading Commission, shall not be deemed a party to any
guaranty of any Swap Obligation with Bank entered into or modified on or after
October 12, 2012, and shall not be liable for any swap obligations to Bank
arising from such Swap Obligation. The foregoing exclusion shall have no effect
on any other obligation of such person to Bank under his Guaranty. “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap
Agreement (including any Hedge Agreement) within the meaning of section 1a(47)
of the Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.).

4.10.      Keepwell. If at any time a Guarantor guarantees a Swap Obligation
under any Hedge Agreement in connection with this Agreement, such guarantor, to
the extent he is an Eligible Contract Participant, as defined in Section 4.09
hereof, unconditionally and irrevocably agrees to provide such funds or other
support as needed by each other Guarantor to honor all of its obligations under
any Hedge Agreement in respect of any Swap Obligation, as defined in Section
4.09 hereof. The obligation of each Guarantor under this Section 4.10 shall
remain in full force and effect until the Loan shall have been repaid in full
and all commitments to make advances hereunder have terminated. Each Guarantor
intends that this Section 4.10 shall constitute a “keepwell, support or other
agreement” for the benefit of each other Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act (7 U.S.C. Section 1 et seq.).



 

 

BB&T

Loan Agreement

 

Section 5 Financial Covenants

The Borrower covenants and agrees that from the date hereof until payment in
full of the Loan and the performance of all obligations under the Loan
Documents, it shall at all times maintain the following financial covenants and
ratios all in accordance with GAAP unless otherwise specified:

Leverage Ratio/Debt to Tangible Net Worth. Maintain a ratio of total book
liabilities to Tangible Net Worth of not greater than 5.0 to 1.0 tested
quarterly during the term of this Agreement. “Tangible Net Worth” is defined as
net worth, plus obligations contractually subordinated to debts owed to Bank,
minus loans or advances to affiliated Persons, goodwill, contract rights, and
other assets representing claims on shareholders or affiliated Persons. Subject
to the Bank’s review and approval in its sole discretion, the Borrower may
include pro forma financial statement information for any acquisition in this
calculation.

Funded Debt to EBITDA Ratio. Maintain a Funded Debt to EBITDA Ratio of not
greater than 2.5:1.0, tested quarterly, on a trailing twelve month basis, during
the term of this Agreement. “Funded Debt to EBITDA Ratio” means the ratio of (a)
all liabilities and obligations which bear interest, to (b) the sum of net
income plus interest expense plus taxes plus depreciation plus amortization.
Subject to the Bank’s review and approval in its sole discretion, the Borrower
may include pro forma financial statement information for any acquisition in
this calculation. The current portion of long-term debt will be measured as of
the last day of the calculation period.

Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at least
1.15:1.0, tested quarterly, on a trailing twelve month basis, during the term of
this Agreement. “Fixed Charge Coverage Ratio” means the ratio of (a) the sum of
net income plus interest expense plus amortization plus lease expense and rent
expense minus dividends and distributions, to (b) the sum of the current portion
of long term debt for the prior period plus interest expense plus lease expense
and rent expense. Subject to the Bank’s review and approval in its sole
discretion, the Borrower may include pro forma financial statement information
for any acquisition in this calculation. The current portion of long-term debt
will be measured as of the last day of the calculation period.

Section 6 Negative Covenants

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrower shall not, without the prior written consent of the
Bank:

6.01.      Liens. Create, incur, assume, or suffer to exist any lien upon or
with respect to the Collateral, or the properties of any Pledgor securing
payment of the Loan, now owned or hereafter acquired, except:

(a)Liens and security interests in favor of the Bank;

(b)Liens for taxes not yet due and payable or otherwise being contested in good
faith and for which appropriate reserves are maintained;

(c)Other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;

(d)[intentionally deleted];

(e)purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.

6.02.     Debt. To the same extent set forth in the Wells Fargo Credit Facility
Loan Documents, as same are amended, modified or restated from time to time, or
if the Wells Fargo Credit Facility no longer exists, to the same extent set
forth in the Other Credit Facility Loan Documents, Borrower shall not create,
incur, assume, or suffer to exist any debt or enter into any capital lease
obligations except as permitted by the Wells Fargo Credit Facility Loan
Documents and the Other Credit Facility Loan Documents.

6.03.      [intentionally deleted]

6.04.      Change of Legal Form of Business. Change Borrower’s name or the legal
form of Borrower’s business as shown above, whether by merger, consolidation,
conversion or otherwise.

(a)[intentionally deleted]

6.05.      Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests. Declare or pay any dividends or distributions of any kind,
or purchase or redeem, retire, or otherwise acquire any of Borrower’s capital
stock or other ownership interests, now or hereafter outstanding, except for (i)
dividends not exceeding 66.6% of the consolidated net income of Borrower and its
subsidiaries subsequent to September 30, 2003, (ii) dividends payable solely in
shares of any class of Borrower’s common stock, (iii) dividends or
distributions, purchase or redemption made by Borrower in any subsidiary or by
any subsidiary in Borrower, and (iv) cash redemptions of Borrower’s common
stock, unless any such distribution would cause Borrower to commit an event of
default under Section 5 hereof.

 



 

 

BB&T

Loan Agreement

 

6.06.      [intentionally deleted]

6.07.      Guaranties. Assume, guarantee, endorse, or otherwise be or become
directly or contingently liable for obligations of any Person, except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business and guaranties made in
connection with an asset acquisition by Borrower so long as no Event of Default
then exists or would occur after giving effect thereto.

6.08.      [intentionally deleted]

6.09.      Disposition of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its subsidiaries to sell, lease, transfer or otherwise dispose
of, any of its assets or properties except in the ordinary and usual course of
its business.

6.10.      [intentionally deleted]

6.11.      Negative Covenants from other Loan Documents. All negative covenants
contained in any Security Agreement, or other security document executed by the
Borrower which are described in Section 1 hereof or are otherwise in effect
under any other loan to Borrower are hereby incorporated by reference herein.

 

Section 7 Hazardous Materials and Compliance with Environmental Laws

 

7.01.      [intentionally deleted]

7.02.      Compliance. Borrower agrees to comply with all applicable
Environmental Laws, including, without limitation, all those relating to
Hazardous Materials, where noncompliance may have a significant negative effect
on the Collateral. Borrower further agrees to provide Bank, with immediate
notice in writing of any violation of any Environmental Laws where noncompliance
may have a significant negative effect on the Collateral, and to pursue
diligently to completion all appropriate and/or required remedial action.

7.03.      Remedial Action; Indemnity: Borrower agrees to indemnify and hold
Bank harmless from any and all loss or liability arising out of any violation of
the representations, covenants, and obligations contained in this Section 7. In
addition, Bank shall have all rights and remedies provided in other Loan
Documents with respect to Hazardous Materials and violations of Environmental
Laws.

 

Section 8 Events of Default

 

Subject to the applicable notice and cure periods set forth below, the following
shall be “Events of Default” by Borrower or any Guarantor:

 

8.01.      Should Borrower fail to make payment of any installment of principal
or interest on any of the Note(s) within five (5) days of when due or payable

8.02.      Should any representation or warranty made in the Loan Documents
prove to be false or misleading in any material respect when made.

8.03.      Should any report, certificate, financial statement, or other
document furnished prior to the execution of or pursuant to the terms of this
Agreement prove to be false, incomplete or misleading in any material respect
when made.

8.04.      Should the Borrower or any Guarantor default on the performance of
any other obligation of indebtedness when due or in the performance of any
obligation incurred in connection with money borrowed.

8.05.      Should the Borrower, any Guarantor or any Pledgor breach any
covenant, condition, or agreement made under any of the Loan Documents to which
it is a party.

8.06.      Should a custodian be appointed for or take possession of any or all
of the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any Guarantor make an assignment
for the benefit of creditors, or should there be an attachment, execution, or
other judicial seizure of all or any portion of the Borrower's or any
Guarantor's assets, including an action or proceeding to seize any Collateral or
any funds on deposit with the Bank, and such seizure is not discharged within 30
days.

8.07.      Should final judgment for the payment of money be rendered against
the Borrower or any Guarantor which is not covered by insurance and which would
cause a material adverse change in Borrower’s or any Guarantor’s financial
condition or business operations in Bank’s sole discretion, and shall remain
undischarged for a period of 30 days unless such judgment or execution thereon
be effectively stayed.

8.08.      Upon the death of, or termination of existence of, or dissolution of,
any Borrower, Pledgor or Guarantor;.

8.09.      Should Bank determine that a Borrower or any Guarantor has suffered a
material adverse change in its financial condition or its business operations.

 



 

 

BB&T

Loan Agreement

 

8.10.      Should any lien or security interest granted to Bank to secure
payment of the Note(s) terminate, fail for any reason to have the priority
agreed to by Bank on the date granted, or become unenforceable, unperfected or
invalid for any reason.

8.11.      Default under any Hedge Agreement, as defined in Section 10.01.

8.12.      Should Borrower assert for any reason that this Agreement or any
provision hereof or any other Loan Document is invalid or unenforceable, or
should any Guarantor assert that that its Guaranty is invalid or unenforceable.

8.13.      Should Borrower refuse to permit Bank to inspect, examine or verify
the Collateral or the books and records in accordance with the Exam provisions
of set forth in this Agreement.

8.14.      Should a Default or Event of Default occur under the Wells Fargo
Credit Facility which is not cured under any applicable cure period set forth
thereunder.

8.15.      Should the value of the Collateral or other collateral securing the
Loan decline below the Minimum Collateral Value in violation of this Agreement
and Borrower does not within ten (10) days thereafter either (i) make a
principal prepayment on the Loan, or (ii) grant Bank a first priority perfected
security interest in additional Eligible Equipment, in each case to the extent
necessary to achieve the Minimum Collateral Value.

Notice and Right to Cure. Notwithstanding any provision contained in this
Agreement, the Note(s) or any other Loan Document to the contrary, in the event
of a payment default, Bank’s right to accelerate the Note(s) shall be immediate
and without notice. With respect to any non-payment default under this Agreement
that remains uncured beyond the Notice Period (defined below), the Note(s) or
the other Loan Documents which is curable, Bank’s right to accelerate the
indebtedness evidenced by the Note(s) shall be thirty (30) days from the first
to occur of (i) the date that Borrower has knowledge of such default or (ii)
Borrower’s receipt of written notice from Bank of such default (such thirty (30)
day period, the “Notice Period”). For the avoidance of doubt, in no event shall
any notice and right to cure be required or given for any event of default
arising from any representation, financial statement or report, certificate or
other document made or furnished prior or pursuant to this Agreement which
proves to be false or misleading in any material respect when made; should
Borrower or any Guarantor voluntarily become a debtor under the Bankruptcy Code,
become subject to any insolvency proceeding, make an assignment for the benefit
of creditors or become subject to any attachment, execution, or judicial seizure
of its assets (including any funds on deposit with Bank); any failure to repay
the Loan at maturity; any commencement of the process of liquidation or
dissolution; any proceeding commenced against it seeking the forfeiture of any
of the Collateral or other assets as a result of any criminal activity; the
sale, conveyance, transfer or encumbrance of the Collateral or a bulk sale
transfer of Borrower’s personal property without the prior consent of Bank; or
upon the termination of any Guaranty Agreement by any Guarantor.

 

Section 9 Remedies Upon Default

 

Upon the occurrence of any of the above listed Events of Default, and subject to
any applicable notice and cure periods, if any, Bank may at any time thereafter,
at its option, take any or all of the following actions, at the same or at
different times:

9.01.      Declare the outstanding balance(s) of the Note(s) to be immediately
due and payable, both as to principal and interest, late fees, and all other
amounts/expenditures without presentment, demand, protest, or further notice of
any kind, all of which are hereby expressly waived by Borrower and each
Guarantor, and such balance(s) shall accrue interest at the Default Rate as
provided herein until paid in full;

9.02.      Require Borrower or Guarantor(s) to pledge additional collateral to
Bank from the Borrower's or any Guarantor's assets and properties, the
acceptability and sufficiency of such collateral to be determined in Bank's sole
discretion;

9.03.      Take immediate possession of and/or foreclose upon any or all
collateral which may be granted to Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents;

9.04.      Exercise any and all other rights and remedies available to Bank
under the terms of the Loan Documents and applicable law, including the Florida
Uniform Commercial Code;

9.05.      Any obligation of Bank to advance funds to Borrower or any other
Person under the terms of the Note(s) and all other obligations, if any, of Bank
under the Loan Documents shall immediately cease and terminate unless and until
Bank shall reinstate such obligation in writing.

 

Section 10 Miscellaneous Provisions

 

10.01.    Definitions.

“Availability” shall mean (X) the lesser of (i) $25,000,000.00 and (ii) the
Eligible Equipment Loan Value shown on the most recent Loan Base Report
furnished by Borrower to Bank, reduced by (Y) the aggregate outstanding
principal balance on the Guidance Notes.

“Collateral” shall mean the vehicles, trucks and semi-trailers owned by
Borrower, for which Borrower has granted the Bank a first priority security
interest pursuant to a Security Agreement and for which the Bank’s security
interest has been properly reflected on the certificate of title and the Bank’s
lien is otherwise fully perfected, and which is unencumbered other than the
Bank’s lien.

 



 

 

BB&T

Loan Agreement

 

“Collateral Identification Schedule” shall mean a list of vehicles, trucks and
semi-trailers owned by Borrower which Borrower proposes to be Collateral for a
Guidance Loan, which list shall accompany a Guidance Loan Takedown Request and
shall include VIN numbers and other specific identifying information for each
proposed item of Collateral along with the item’s Net Orderly Liquidation Value,
or if such value is not available for any particular item, the Interim Assigned
Value of such item.

“Default Rate” shall mean a rate of interest equal to Bank's Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank's
sole discretion, to all amounts owing, on such date.

“Eligible Equipment” shall mean those vehicles, trucks, trailers and other
Equipment used in the commercial transportation of petroleum and chemical
products owned by Borrower which are unencumbered, which are not Ineligible
Equipment.

“Eligible Equipment Loan Value” shall mean the aggregate value of (i) 85% of the
Net Orderly Liquidation Value plus (ii) the Interim Assigned Value, in each case
as applied to the Eligible Equipment.

“Environmental Laws” shall mean all federal and state laws and regulations which
affect or may affect the Borrower’s real property, including without limitation
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. Sections 9601 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. Sections 6901 et seq.), the Federal Water Pollution Control Act (33
U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), and
all applicable Florida environmental laws and regulations, as such laws or
regulations have been amended or may be amended.

“Hazardous Materials” shall mean asbestos, oil, petroleum or other hydrocarbons,
urea formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and
substances, or other hazardous materials, as defined in applicable Environmental
Laws.

“Hedge Agreement” means agreement between Borrower and Bank, now existing or
hereafter entered into, which provides for an interest rate, credit, commodity,
equity swap or other Swap Obligation, cap floor, collar, spot or forward foreign
exchange transaction, currency swap, cross-currency rate swap, currency option
or any similar transaction or any combination of, or option with respect to,
these or similar transactions, for the purpose of hedging Borrower’s exposure to
fluctuations in interest or exchange rates, loan, credit, exchange, security or
currency valuations or currency prices.

“Ineligible Equipment” shall mean the following: (a) Equipment not legally owned
by Borrower, (b) Equipment deemed by Bank, at its sole discretion, to cause
and/or represent unusual danger to the health and/or safety of individual(s)
and/or the environment, (c) Equipment which violates any federal law and/or laws
of the city, county, or state where the Equipment is located or in which it is
used, (d) Equipment subject to a security interest, lien or other encumbrance in
favor of any other Person other than Bank, (e) Equipment which is no longer
usable in Borrower’s normal course of business, and (f) Equipment which is not
used in the ordinary course of Borrower’s business, as Borrower operates its
business on the date of this Agreement. Bank reserves the right, upon notice, in
its reasonable discretion, to amend the terms of the Ineligible Equipment at any
time.

“Interim Assigned Value” for any vehicle, truck or trailer owned by Borrower but
not listed in the most recent appraisal obtained by Bank to determine the Net
Orderly Liquidation Value of Borrower’s equipment, shall mean the lesser of (i)
100% of such item’s book value (using Semi-Truck Blue Book or such other book
value agreed upon by Bank and Borrower) and (ii) 75% of its purchase price if
acquired since the date of the last appraisal.

“Loan Base Report” shall mean a report on the Bank's standard form, or in a form
otherwise acceptable to Bank, to be prepared, signed, dated and delivered by
Borrower in accordance with Bank's instructions, and submitted to Bank by
Borrower at specified intervals and/or occasions, and detailing pertinent
information as regards the Eligible Equipment, the outstanding aggregate
principal balance on the Guidance Notes, the Guidance Line of Credit balance,
and the Availability.

“Loan Documents” shall mean this Agreement including any Schedule attached
hereto, the Note(s), the Deed(s) of Trust, the Mortgage(s), the Security
Agreement(s), the Assignment(s) of Leases and Rents, all UCC Financing
Statements, the Guaranty Agreement(s), and all other documents, certificates,
and instruments executed in connection therewith, and all renewals, extensions,
modifications, substitutions, and replacements thereto and therefore.

“Net Orderly Liquidation Value” shall mean the estimated market value allocated
to the Eligible Equipment in connection with an orderly liquidation of the
Eligible Equipment as set forth in a current appraisal of the Eligible Equipment
prepared by a licensed and/or certified appraiser, approved by the Bank, and
shall be addressed to the Bank and must conform to the USPAP adopted by the
Appraisal Standards Board of the Appraisal Foundation.

“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

 



 

 

BB&T

Loan Agreement

 

“Prime Rate” shall mean the rate of interest per annum announced by Bank from
time to time and adopted as its Prime Rate, which is one of several rate indexes
employed by Bank when extending credit, and may not necessarily be Bank's lowest
lending rate.

10.02.    Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

10.03.    Applicable Law. The Loan Documents shall be construed in accordance
with and governed by the laws of the State of Florida.

10.04.    Waiver. Neither the failure nor any delay on the part of Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

10.05.    Modification. No modification, amendment, or waiver of any provision
of any of the Loan Documents shall be effective unless in writing and signed by
the Borrower and Bank.

10.06.    Payment Amount Adjustment. In the event that any Loan(s) referenced
herein is paid on a principal and interest basis, instead of a principal plus
interest basis, has a variable (floating) interest rate, and the interest rate
increases, Bank, at its sole discretion, may at any time adjust the Borrower's
payment amount(s) to prevent the amount of interest accrued in a given period to
exceed the periodic payment amount or to cause the Loan(s) to be repaid within
the same period of time as originally agreed upon.

10.07.    Stamps and Other Fees. Borrower shall pay all federal or state stamp
and recording taxes, or other fees or charges, if any are payable or are
determined to be payable by reason of the execution, delivery, or issuance of
the Loan Documents or any security granted to the Bank; and the Borrower and
Guarantors agree to indemnify and hold harmless Bank against any and all
liability in respect thereof. Borrower shall pay all fees incurred by Bank for
the appraisal of the Collateral obtained at any time after the date of this
Agreement which Bank requires pursuant to federal or state regulations, in
connection with any event of default under the Loan Documents or restructure of
the Loan, any material damage to or condemnation of the Collateral, or in
connection with any foreclosure or forbearance. Such appraisal fees shall be
payable on demand, shall accrue interest at the Default Rate following demand
and shall be secured by the Security Agreement and other security documents
executed by Borrower or Pledgor.

10.08.    Attorneys’ Fees. In the event Borrower, any Guarantor or any Pledgor
shall default in any of its obligations hereunder and the Bank finds it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), the
Borrower and Guarantors, jointly and severally, agree to pay all reasonable
attorneys’ fees incurred by Bank and all related costs of collection or
enforcement that may be incurred by Bank. The Borrower and Guarantor shall be
liable for such attorneys’ fees and costs whether or not any suit or proceeding
is actually commenced.

10.09.   Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

10.10.    Right of Offset. Any indebtedness owing from Bank to Borrower may be
set off and applied by Bank on any indebtedness or liability of Borrower to
Bank, at any time and from time to time after maturity, whether by acceleration
or otherwise, and without demand or notice to Borrower. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to Bank herein.

10.11.    UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.

10.12.    Modification and Renewal Fees. Bank may, at its option, charge any
fees for modification, renewal, extension, or amendment of any terms of the
Note(s) not prohibited by Florida law, and as otherwise permitted by law if
Borrower is located in another state.

10.13.    Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

10.14.    Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Jacksonville,
Florida, and to the Chief Executive Officer of the Borrower at its offices in
Jacksonville, Florida when sent by certified mail and return receipt requested.

10.15.    Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the Circuit Court in Duval County, Florida, or any United States
District Court for Florida, or in such other appropriate court and venue as Bank
may choose in its sole discretion. Borrower consents to the jurisdiction of such
courts and waives any objection relating to the basis for personal or in rem
jurisdiction or to venue which Borrower may now or hereafter have in any such
legal action or proceedings.

 



 

 

BB&T

Loan Agreement

 

10.16.    Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

10.17.    Entire Agreement. The Loan Documents embody the entire agreement
between Borrower and Bank with respect to the Loans, and there are no oral or
parole agreements existing between Bank and Borrower with respect to the Loans
which are not expressly set forth in the Loan Documents.

10.18.    Indemnity. The Borrower and the Guarantors hereby jointly and
severally agree to indemnify and hold Bank, its affiliates, their successors and
assigns and their respective directors, officer, employees and shareholders
harmless from and against, any loss, damage lawsuit, proceeding, judgment, cost,
penalty, expense (including all reasonable in-house and outside counsel fees,
whether or not suit is brought, accountants’ fees and/or consultants’ fees) or
liability whatsoever arising from or otherwise relating to the closing,
disbursement, administration, or repayment of the Loans, including without
limitation: (i) Borrower’s or Guarantors’ failure to comply with the terms of
this Agreement and the other Loan Documents; (ii) the breach of any
representation or warranty made to Bank in this Agreement or in any other Loan
Documents now or hereafter executed in connection with the Loans; (iii) the
violation of any covenants or agreements made for the benefit of the Bank and
contained in this Agreement or any of the other Loan Documents; provided,
however, that the foregoing indemnification shall not be deemed to cover any
such loss, damage, lawsuit, proceeding, cost, expense or liability which is
finally determined by a court of competent jurisdiction to result solely from
the Bank’s gross negligence or willful misconduct. This indemnity obligation
shall survive the payment of the Loan or the termination of this Agreement.

10.19.    Termination. Bank may, at its option, terminate this Agreement at any
time after the occurrence of an Event of Default hereunder. Prior to the
occurrence of an Event of Default hereunder, Borrower may at any time upon
thirty (30) days’ prior written notice to the other party terminate this
Agreement; provided, that if any Guidance Loan or any obligation thereunder,
remains outstanding, then with respect to such outstanding Guidance Loan and
obligations thereunder such termination shall not affect or impair any lien or
security interest in any Collateral or any right of Bank under this Agreement or
the other Loan Documents, any obligation of the Borrower under this Agreement or
the other loan Documents, or any obligation of any Guarantor or Pledgor in
connection with the Guidance Loan.

10.20.    WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

[Signatures on Following Page]

 

 

Signature Page

 

IN WITNESS WHEREOF, the Bank, Borrower and Guarantor(s) have caused this
Agreement to be duly executed under seal all as of the date first above written.

 





  BORROWER:     WITNESS: PATRIOT TRANSPORTATION HOLDING, INC.,   a Florida
corporation           By:     Title: John D. Milton, Jr.
Executive Vice President                      

  

WITNESS:   FLORIDA ROCK &TANK LINES, INC.,     a Florida corporation            
By:         John D. Milton, Jr.     Title: Executive Vice President            
                GUARANTOR:         WITNESS:   PATRIOT TRANSPORTATION, INC., OF
FLORIDA,     a Florida corporation             By:         John D. Milton, Jr.  
  Title: Executive Vice President                     BANK:         WITNESS:  
BRANCH BANKING AND TRUST COMPANY             By:         Ryan G. Tiedeberg    
Title: Sr. Vice President                        

 







 

 

 

 



 

 

 

Exhibit “A”

Form of Guidance Note

 



Borrower:

PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation

FLORIDA ROCK & TANK LINES, INC., a Florida corporation

                Account Number:      Note Number:             Address: 200 West
Forsyth Street,  7th Floor BB&T   , Georgia             Jacksonville, Florida
32202 PROMISSORY NOTE  Date:  

 

 



PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation, and FLORIDA ROCK &
TANK LINES, INC., a Florida corporation (individually and collectively, the
“Borrower”) HEREBY REPRESENTS THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED
FOR BUSINESS/COMMERCIAL OR AGRICULTURAL PURPOSES AND NOT FOR PERSONAL, FAMILY,
OR HOUSEHOLD PURPOSES. For value received, each Borrower, jointly and severally,
promises to pay to BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (the “Bank”), or order, at any of Bank's offices in the above
referenced city (or such other place or places that may be hereafter designated
by Bank), the sum of        Dollars ($     ) together with interest as provided
herein in immediately available currency of the United States of America.

 



☐ Borrower shall pay a prepayment fee as set forth in the Prepayment Fee
Addendum attached to this Promissory Note (“Note”).

  

Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:

 

☐ Fixed rate of      % per annum. ☐ Variable rate of the Bank’s Prime Rate plus
      % per annum to be adjusted       as the Bank’s Prime Rate changes. If
checked here☐, the interest rate will not exceed a(n) ☐ fixed ☐ average maximum
rate of      % or a ☐ floating maximum rate of the greater of       % or the
Bank’s Prime Rate; and the interest rate will not decrease below a fixed minimum
rate of       %. If an average maximum rate is specified, a determination of any
required reimbursement of interest by Bank will be made: ☐ when the Note is
repaid in full by Borrower ☐ annually beginning on      . ☐ Fixed rate of      
% per annum through       which automatically converts on       to a variable
rate equal to the Bank’s Prime Rate plus       % per annum which shall be
adjusted       as such Prime Rate changes. ☒ Variable rate as set forth in the
Addendum to Promissory Note dated of even date herewith executed by Borrower.  
  Principal and interest are payable as follows:

 

☐ Principal (plus any accrued interest not otherwise scheduled herein) } is due
in full at maturity on      . ☐ Principal plus accrued interest     ☒ Payable in
consecutive     installments of ☒ Principal } commencing on ___     ☐ Principal
and Interest       and continued on the same day of each calendar period
thereafter, in       equal payments of $     , with one final payment of all
remaining principal and accrued interest due on      . ☒ Accrued interest is
payable         commencing on        and continuing on the same day of each
calendar period thereafter, with one final payment of all remaining interest due
on      . ☐ Bank reserves the right in its sole discretion to adjust the fixed
payment due hereunder        on        and continuing on the same day of each
calendar period thereafter, in order to maintain an amortization period of no
more than        months from the date of this Note. Borrower understands the
payment may increase if interest rates increase. ☐ Prior to an event of default,
Borrower may borrow, repay, and reborrow hereunder pursuant to the terms of the
Loan Agreement, hereinafter defined. ☐       ☐ Borrower hereby authorizes Bank
to automatically draft from its demand, deposit, or savings account(s) with Bank
or other bank, any payment(s) due under this Note on the date(s) due. Borrower
shall provide appropriate account number(s) for account(s) at Bank or other
bank.     ☐ Documentary stamp tax in the amount of $__________ and intangibles
tax will be paid in connection with the recording of the Mortgage in the
official records of $__________ County, Florida, securing this Promissory Note.
☐ Documentary stamp tax in the amount of $___________________ has been or will
be paid to the Florida Department of Revenue. Certificate of Registration No.
56-1074313-19-001. ☐ This Promissory Note constitutes a consolidation of Note
#_______________/ ________ and Note # ____________/ _______, each executed by
the Borrower. Documentary stamp taxes in the amounts of $____________ and $
_________ were previously paid ☐ to the Florida Department of Revenue and no
additional documentary stamp taxes are required ☐ together with intangibles tax
in connection with the recording of a Mortgage (Book _______, Page ______ /
Instrument # ___________) to the Clerk of Court of ______________ County,
Florida, and/or a Mortgage (Book _____, Page _____ / Instrument # ______ ) to
the Clerk of Court of _______ County, Florida, or a modification(s) thereof
securing this Promissory Note, and no additional documentary stamp taxes are
required. ☐ This Promissory Note constitutes a consolidation and increase of
Note # ______________ / _________ and Note # __________ / ___________, each
executed by the Borrower, and evidences a new advance in the amount of $
__________________. Documentary stamp taxes in the amounts of $ _____________
and $ ______________ were previously paid ☐ to the Florida Department of Revenue
and additional documentary stamp taxes in the amount of $ _______ will be paid
to the Florida Department of Revenue ☐ together with intangibles tax in
connection with the recording of a Mortgage (Book ______, Page ______ /
Instrument # __________) to the Clerk of Court of _______________ County,
Florida, and/or a Mortgage (Book _________, Page ________ / Instrument #
____________) to the Clerk of Court of ____________________ County, Florida or a
modification(s) thereof securing this Promissory Note, and additional
documentary stamp taxes in the amount of $ _____________ together with
appropriate intangibles tax will be paid to the Clerk of Court of
_________________ County, Florida, and/or _____________ County, Florida, in
connection with the recording of a Mortgage(s) or a modification(s) thereof. ☐
This Promissory Note constitutes a renewal and increase of Note #
_______________/ ________ in the original amount of $ ____________. Documentary
stamp tax in the amount of $ _______________ was paid ☐ to the Florida
Department of Revenue ☐ the Clerk of Court of _________________ County, Florida,
and additional documentary stamp tax in the amount of $ _______________ ☐ has
been or will be paid to the Florida Department of Revenue ☐ has been or will be
paid to the Clerk of Court of ______________ County, Florida in connection with
the recording of a Mortgage or modification thereof securing this Promissory
Note. ☒  This Promissory Note was executed, delivered and accepted outside of
the State of Florida in accordance with the requirements of the Florida
Department of Revenue and no documentary stamp tax is required. ☐ Florida
documentary stamp tax is not required.

 



 

 



Borrower shall pay to Bank, or order, a late fee in the amount of five percent
(5%) of any installment past due for ten (10) or more days. When any installment
payment is past due for ten (10) or more days, subsequent payments shall first
be applied to the past due balance. In addition, Borrower shall pay to Bank a
returned payment fee if the Borrower or any other obligor hereon makes any
payment at any time by check or other instrument, or by any electronic means,
which is returned to Bank because of nonpayment due to nonsufficient funds.

 

All interest shall be computed and charged for the actual number of days elapsed
on the basis of a year consisting of three hundred sixty (360) days. In the
event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank's sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
any interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in any variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount. Notwithstanding any other provision
contained in this Agreement, in no event shall the provisions of this paragraph
be applicable to any promissory note which requires disclosures pursuant to the
Consumer Protection Act (Truth-In-Lending Act), 15 USC § 1601, et seq., as
implemented by Regulation Z.

 

This Note is executed and delivered by Borrower in connection with the following
agreements (if any) between Borrower or other parties owning collateral and
Bank:

 

Mortgage(s)/ Deed(s) of Trust/ Security Deeds granted in favor of Bank as
mortgagee/ beneficiary:

 



☐  dated        in the maximum principal amount of $        granted by          
  Assignment of Leases and Rents in favor of Bank as assignee/ beneficiary:    
☐ dated       executed by             Security Agreement(s) conveying a security
interest to Bank:     ☒  dated ______, 2015 given by Florida Rock & Tank Lines,
Inc., a Florida corporation ☐ dated       given by       ☐ Securities Account
Pledge and Security Agreement dated      , executed by      . ☐ Control
Agreement(s) dated      , covering ☐ Deposit Account(s) ☐ Investment Property  
  ☐ Letter of Credit Rights ☐ Electronic Chattel Paper ☐  Assignment of
Certificate of Deposit, Security Agreement, and Power of Attorney (for
Certificated Certificates of Deposit) dated      , executed by      . ☐ Pledge
and Security Agreement for Publicly Traded Certificated Securities dated      ,
executed by      . ☐ Assignment of Life Insurance Policy as Collateral dated
     , executed by      . ☒ Loan Agreement dated May 13, 2015, executed by
☒ Borrower and ☒ Guarantor(s).

 

All of the terms, conditions and covenants of the above described agreements
(the “Agreements”) are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and any
holder of this Note is entitled to the benefits of and remedies provided in the
Agreements and any other agreements by and between Borrower and Bank. In
addition to Bank’s right of setoff and to any liens and security interests
granted to Bank in the Agreements, the Borrower hereby grants to Bank a security
interest in all of its deposit accounts maintained with and investment property
held by Bank, which shall serve as collateral for the indebtedness and
obligations evidenced by this Note.

 

No delay or omission on the part of Bank or other holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or of any other right on any
future occasion. Each Borrower under this Note regardless of the time, order or
place of signing waives presentment, demand, protest and notices of every kind
and assents to any one or more extensions or postponements of the time of
payment or any other indulgences, to any substitutions, exchanges or releases of
collateral if at any time there be available to the holder collateral for this
Note, and to the additions or releases of any other parties or persons primarily
or secondarily liable herefor.

Subject to applicable notice and cure periods set forth below, or to the extent
a notice and cure period is not set forth herein below, any applicable notice
and cure periods set forth in the Loan Agreement, the following shall constitute
events of default hereunder: Borrower’s failure to pay any part of the principal
or interest within five (5) days of when due or to fully perform any covenant or
obligation under this Note, the Agreements or on any other liability to Bank by
any one or more of the Borrower, by any affiliate of the Borrower (as defined in
11 USC Section (101)(2)), or by any guarantor of this Note (said affiliate or
guarantor herein called “Obligor”); or should any financial statement,
representation or warranty made to Bank by any Borrower or any Obligor be found
to be incorrect or incomplete in any material respect; or should any Borrower
fail to furnish information and documentation to the Bank sufficient to verify
the identity of the Borrower as required under the USA Patriot Act; or should
Borrower commit an event of a default under any of the Agreements or under any
other obligation of any of the Borrower or of any Obligor; or should any
Borrower or any Obligor die, terminate its existence, allow the appointment of a
receiver for any part of its property, make an assignment for the benefit of
creditors; or should a proceeding under bankruptcy or insolvency laws be
initiated by or against any Borrower or any Obligor; or should Bank determine
that Borrower or any Obligor has suffered a material adverse change in its
financial condition or business operations; or should there occur an attachment,
execution, or other judicial seizure of (A) all or any portion of the Borrower's
or any Obligor's assets which secures this Note or (B) all or any material
portion of the Borrower’s or any Obligor’s assets, whether or not such assets
secure this Note, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 20 days; or
should a final judgment for the payment of money be rendered against any
Borrower or any Obligor which (x) is not covered by insurance or debt
cancellation contract and (y) in Bank’s discretion would cause a material
adverse change in Borrower’s or any Obligor’s financial condition or to its
business operations, or cause Borrower or any Obligor to fail to meet the
financial covenants set forth in the Loan Agreement after giving effect to such
final judgment, and such judgment shall remain undischarged for a period of 30
days unless such judgment or execution thereon is effectively stayed; or should
any guarantor terminate any guaranty agreement given in connection with this
Note, then any one of the same shall be a material default hereunder and this
Note and other debts due the Bank by any Borrower shall immediately become due
and payable at the option of the Bank without notice or demand of any kind,
which is hereby waived.



 

 

 

Notwithstanding any provision contained in this Note or any other Agreements to
the contrary, in the event of a payment default, Bank’s right to accelerate the
indebtedness evidenced by this Note shall be immediate and without notice to
Borrower of such event of default. With respect to any non-payment default under
this Note or the other Agreements which is curable and remains uncured beyond
the Notice Period (as defined below), the Bank’s right to accelerate the
indebtedness evidenced by this Note shall be thirty (30) days from the first to
occur of (i) the date that Borrower has knowledge of such default or (ii)
Borrower’s receipt of written notice from Bank of such default (such thirty (30)
day period, the “Notice Period”). For the avoidance of doubt, in no event shall
any notice and right to cure be required or given for any event of default
arising from: any financial statement, report, certificate or other document
furnished prior or pursuant to the Agreements which proves to be false or
misleading in any material respect; should Borrower or any Obligor voluntarily
become a debtor under the Bankruptcy Code, become subject to any insolvency
proceeding, make an assignment for the benefit of creditors or become subject to
any attachment, execution, or judicial seizure of its assets (including ay funds
on deposit with Bank); any failure to repay this Note at maturity; any
commencement of the process of liquidation or dissolution; any proceeding
commenced against it seeking the forfeiture of all or any part of the collateral
securing this Note or other assets as a result of any criminal activity; the
sale, conveyance, transfer or encumbrance of any real property subject to a
Mortgage/ Deed of Trust granted to Bank or a bulk sale transfer of any personal
property collateral which is subject to a security interest in favor of the
Bank, without the prior consent of Bank; or upon the termination of any Guaranty
Agreement by any Guarantor or the death of any Guarantor.

From and after any event of default hereunder, interest shall accrue on the sum
of the principal balance then outstanding at the variable rate equal to the
Bank's Prime Rate plus 5% per annum (“Default Rate”) until such principal and
interest have been paid in full, provided that such rate shall not exceed at any
time the highest rate of interest permitted by the laws of the State of Florida;
and further provided that such rate shall apply after judgment. In addition,
upon default, the Bank may pursue its full legal remedies under the Agreements
and other remedies at law or equity, and the balance due hereunder may be
charged against any obligation of the Bank to any party including any Obligor.
Bank shall not be obligated to accept any check, money order, or other payment
instrument marked “payment in full” on any disputed amount due hereunder, and
Bank expressly reserves the right to reject all such payment instruments.
Borrower agrees that tender of its check or other payment instrument so marked
will not satisfy or discharge its obligation under this Note, disputed or
otherwise, even if such check or payment instrument is inadvertently processed
by Bank unless in fact such payment is in fact sufficient to pay the amount due
hereunder.

 

In no event shall the total of all interest and charges payable under this Note,
the Loan Agreement and any other documents executed and delivered in connection
herewith and therewith that are or could be held to be in the nature of interest
exceed the highest rate of interest permitted by the laws of the State of
Florida. If for any circumstances whatsoever, the Bank receives any payment that
is or would be in excess of that permitted to be charged under the laws of the
State of Florida, such payment shall have been, and shall be deemed to have
been, made in error and shall thereupon be applied to reduce the principal
balance outstanding on this Note.

 

Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this Note remains outstanding or as long as Bank
remains obligated to make advances, the Borrower shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.

The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate at its
executive offices in Winston-Salem, North Carolina. The Prime Rate is one of
several rate indexes employed by the Bank when extending credit, and not
necessarily the lowest rate. Any change in the interest rate resulting from a
change in the Bank's Prime Rate shall become effective as of the opening of
business on the effective date of the change. If this Note is placed with an
attorney for collection, the Borrower agrees to pay, in addition to principal,
interest, and late fees, if any, all costs of collection, including but not
limited to all reasonable attorneys' fees incurred by Bank. All obligations of
the Borrower shall bind his heirs, executors, administrators, successors, and/or
assigns. Use of the masculine pronoun herein shall include the feminine and the
neuter, and also the plural. If more than one party shall execute this Note, the
term “Borrower” as used herein shall mean all the parties signing this Note and
each of them, and all such parties shall be jointly and severally obligated
hereunder. Wherever possible, each provision of this Note shall be interpreted
in such a manner to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited by or invalid under such law, such
provision shall be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note. Each Borrower hereby waives all exemptions
and homestead laws. The proceeds of the loan evidenced by this Note may be paid
to any Borrower.

From time to time the maturity date of this Note may be extended, or this Note
may be renewed in whole or in part, or a new note of different form may be
substituted for this Note, or the rate of interest may be modified, or changes
may be made in consideration of loan extensions, and the holder hereof, from
time to time may waive or surrender, either in whole or in part any rights,
guaranties, security interests or liens, given for the benefit of the holder in
connection with the payment and the securing of payment of this Note; but no
such occurrence shall in any manner affect, limit, modify, or otherwise impair
any rights, guaranties or security of the holder hereof not specifically waived,
released, or surrendered in writing, nor shall the Borrower or any obligor be
released from liability by reason of the occurrence of any such event. The
holder hereof, from time to time, shall have the unlimited right to release any
person who might be liable hereon, and such release shall not affect or
discharge the liability of any other person who is or might be liable hereon. No
waivers and modifications shall be valid unless in writing and signed by Bank.
The Bank may, at its option, charge any fees for the modification, renewal,
extension, or amendment of any of the terms of this Note unless prohibited by
Florida law. In case of a conflict between the terms of this Note and any Loan
Agreement executed in connection herewith, the priority of controlling terms
shall be first this Note, then the Loan Agreement. This Note shall be governed
by and construed in accordance with the laws of Florida.

 

REQUIRED INFORMATION FOR A NEW LOAN: To help the government fight the funding of
terrorism and money laundering activities, federal law requires Bank to obtain,
verify and record information that identifies each person or entity obtaining a
loan including the borrower's legal name, address, date of birth, driver's
license, organizational documents or other identifying documents. 

 

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY WAIVES THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS NOTE OR ANY
OF THE LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR OUT OF THE CONDUCT OF
THE RELATIONSHIP BETWEEN THE BORROWER AND BANK. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BANK TO MAKE THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE
BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT
OF BANK, NOR BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY
THIS PROVISION.

 

 

 

 

(SIGNATURES ON FOLLOWING PAGE)

 

 

BB&T

PROMISSORY NOTE SIGNATURE PAGE



 



 

Borrower:

PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation

FLORIDA ROCK & TANK LINES, INC., a Florida corporation

                Account Number:      Note Number:             Note Amount: $  
 Date:  

 

 

 

Notice of Right to Copy of Appraisal: If a 1-4 family residential dwelling is
pledged as collateral for this Note, you, the Borrower, have a right to a copy
of the real estate appraisal report used in connection with your application for
credit. If you wish to receive a copy, please notify in writing the branch
office where you applied for credit. You must forward your request to the Bank
no later than 90 days after the date of this Note. In your request letter,
please provide your name, mailing address, appraised property address, the date
of this Note, and the Account and Note Numbers shown on the front of this Note.

 

IN WITNESS WHEREOF, the Borrower, on the day and year first written above, has
executed, or caused this Note to be executed by its authorized officer or
representative, under seal.

 

WITNESS: PATRIOT TRANSPORTATION HOLDING, INC.,   a Florida corporation          
By:     Enter Name   Title: Title                     WITNESS: FLORIDA ROCK &
TANK LINES, INC.,   a Florida corporation           By:       Enter Name  
Title: Title        

 

 

 

 

 

 

BB&T



 

ADDENDUM TO PROMISSORY NOTE

 



 

THIS ADDENDUM TO PROMISSORY NOTE (“Addendum”) is hereby made a part of the
Promissory Note dated , from PATRIOT TRANSPORTATION HOLDING, INC., a Florida
corporation and FLORIDA ROCK & TANK LINES, INC., a Florida corporation (jointly
and severally, “Borrower”) payable to the order of Branch Banking and Trust
Company (“Bank”) in the principal amount of $___  (including all renewals,
extensions, modifications and substitutions thereof, the “Note”).

I.

DEFINITIONS.

1.1

Adjusted LIBOR Rate means a rate of interest per annum equal to the sum obtained
(rounded upwards, if necessary, to the next higher 1/100th of 1.0%) by adding
(i) the One Month LIBOR plus (ii) the Applicable Margin (as defined below) per
annum, which shall be adjusted [ ] monthly or [ X ] quarterly on the first day
of each LIBOR Interest Period. The Adjusted LIBOR Rate shall be adjusted for any
change in the LIBOR Reserve Percentage so that Bank shall receive the same
yield. The interest rate will in no instance exceed the maximum rate permitted
by applicable law and if checked here [_] the interest rate will not decrease
below a fixed minimum rate of ______%. If checked here [_] the interest rate
will not exceed [_] a fixed maximum rate of _______% or [_] an average maximum
rate of %. If an average maximum rate is specified, a determination of any
required reimbursement of interest by Bank will be made: [_] when the Note is
repaid in full by Borrower or [_] annually beginning on __________. If the loan
has been repaid prior to this date, no reimbursement will be made. The
Applicable Margin shall be determined as follows:

 

If Borrower’s Leverage Ratio (as defined in the Loan Agreement) is:

Then the Applicable Margin is: 

   

 ≥ 3.76:1.0 to 5:1.0

 2.25% 

   

 ≥ 2.51:1.0 to 3.75:1.0 

 2.0% 

   

 ≥ 1.26:1.0 to 2.5:1.0 

 1.75% 

    ≤   1.25:1.0 1.5%

 

The Applicable Margin shall adjust quarterly upon receipt of the Covenant
Compliance Certificate required by the Loan Agreement, and if Borrower fails to
deliver its Covenant Compliance Certificate timely or such Certificate fails to
include the applicable Leverage Ratio information, or such information is
otherwise incomplete, then the Applicable Margin shall be 2.25% until such time
as the Certificate is submitted, corrected or otherwise completed.

1.2

Business Day means a day other than a Saturday, Sunday, legal holiday or any
other day when the Bank is authorized or required by applicable law to be
closed.

1.3

LIBOR Advance means the advances made by Bank to Borrower evidenced by this Note
upon which the Adjusted LIBOR Rate of interest shall apply.

1.4

LIBOR Interest Period means the period, as may be elected by the Borrower
applicable to any LIBOR Advance, commencing on the date the Note is first made
(or the date of any subsequent LIBOR addendum to the Note) and (i) if adjusted
monthly, ending on the day that is immediately prior to the numerically
corresponding day of each month thereafter or (ii) if adjusted quarterly, ending
on the day that is immediately prior to the numerically corresponding day of
each quarter thereafter; provided that:

(a)

any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day; and

(b)

any LIBOR Interest Period which begins on a day for which there is no
numerically corresponding day in a subsequent month if adjusted monthly or in a
subsequent quarter if adjusted quarterly, shall end on the last Business Day of
each subsequent month if adjusted monthly or on the last Business Day of each
subsequent quarter if adjusted quarterly.

1.5

LIBOR Reserve Percentage means the maximum aggregate rate at which reserves
(including, without limitation, any marginal supplemental or emergency reserves)
are required to be maintained under Regulation D by member banks of the Federal
Reserve System with respect to dollar funding in the London interbank market.
Without limiting the effect of the foregoing, the LIBOR Reserve Percentage shall
reflect any other reserves required to be maintained by such member banks by
reason of any applicable regulatory change against (i) any category of liability
which includes deposits by reference to which the Adjusted LIBOR Rate is to be
determined or (ii) any category of extensions of credit or other assets related
to LIBOR.

1.6

One Month LIBOR means the average rate quoted on Reuters Screen LIBOR01 Page (or
such replacement page) on the determination date for deposits in U. S. Dollars
offered in the London interbank market for one month determined as of 11:00 am
London time two (2) Business Days prior to the commencement of the applicable
LIBOR Interest Period; provided that if the above method for determining one
month LIBOR shall not be available, the rate quoted in The Wall Street Journal,
or a rate determined by a substitute method of determination agreed on by
Borrower and Bank; provided, if such agreement is not reached within a
reasonable period of time (in Bank’s sole judgment), a rate reasonably
determined by Bank in its sole discretion as a rate being paid, as of the
determination date, by first class banking organizations (as determined by Bank)
in the London interbank market for U. S. Dollar deposits.



 

 

 

1.7

Standard Rate means, for any day, a rate per annum equal to the Bank’s announced
Prime Rate minus .25% per annum, and each change in the Standard Rate shall be
effective on the date any change in the Prime Rate is publicly announced as
being effective.

II.

LOAN BEARING ADJUSTED LIBOR RATE

2.1

Application of Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall apply to the
entire principal balance outstanding of a LIBOR Advance for any LIBOR Interest
Period.

2.2

Adjusted LIBOR Based Rate Protections.

(a)

Inability to Determine Rate. In the event that Bank shall have determined, which
determination shall be final, conclusive and binding, that by reason of
circumstances occurring after the date of this Note affecting the London
interbank market, adequate and fair means do not exist for ascertaining the One
Month LIBOR on the basis provided for in this Note, Bank shall give notice (by
telephone confirmed in writing or by telecopy) to Borrower of such
determination, whereupon (i) no LIBOR Advance shall be made until Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any request by Borrower for a LIBOR Advance shall be deemed to be a request
for an advance at the Standard Rate.

(b)

Illegality; Impracticability. In the event that Bank shall determine, which
determination shall be final, conclusive and binding, that the making,
maintaining or continuance of any portion of a LIBOR Advance (i) has become
unlawful as a result of compliance by Bank with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any of the same not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause Bank material
hardship, as a result of contingencies occurring after the date of this Note
materially and adversely affect the London interbank market or Bank’s ability to
make LIBOR Advances generally, then, and in any such event, Bank shall give
notice (by telephone confirmed in writing or by telecopy) to Borrower of such
determination. Thereafter, (x) the obligation of Bank to make any LIBOR Advances
or to convert any portion of the loan to a LIBOR Advance shall be suspended
until such notice shall be withdrawn by Bank, and (y) any request by Borrower
for a LIBOR Advance shall be deemed to be a request for an advance at the
Standard Rate.

This Addendum shall operate as a sealed instrument.



WITNESS: PATRIOT TRANSPORTATION HOLDING, INC.,   a Florida corporation          
By:       Enter Name   Title: Title                       WITNESS: FLORIDA ROCK
& TANK LINES, INC.   a Florida corporation           By:         Enter Name  
Title: Title        

 

 

 

 

 

 



 Exhibit “B”

Form of Security Agreement

City: Jacksonville, FL

 

BB&T SECURITY AGREEMENT

 

This Security Agreement (“Security Agreement”) is made            , 2015, by and
among PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation and FLORIDA
ROCK & TANK LINES, INC., a Florida corporation (collectively, “Debtor”), and
Branch Banking and Trust Company, a North Carolina banking corporation (“Secured
Party”).

This Security Agreement is entered into in connection with (check applicable
items):

☒  (i) a Loan Agreement dated May 13, 2015, under which the Secured Party has
agreed to make a loan(s) and/or establish a line(s) of credit, as same may be
modified or amended from time to time (“Loan Agreement”);

☒  (ii) Promissory Notes of the Debtor (sometimes referred to herein as the
“Borrower”), made and delivered to the Secured Party from time to time in
accordance with the terms of the Loan Agreement (including all extensions,
renewals, modifications and substitutions thereof, the “Note”);

☒  (iii) a guaranty agreement or agreements (whether one or more, the
“Guaranty”) executed by the guarantors named therein (whether one or more, the
“Guarantors”) dated on or about the same date as this Security Agreement;

☐  (iv) a control agreement covering the Debtor’s, Borrower’s, or any
Guarantor’s Deposit Account(s), Investment Property, Letter-of-Credit Rights, or
Electronic Chattel Paper dated on or about the same date as this Security
Agreement executed by the Debtor, the Borrower, and any such Guarantor;

☐  (v) the sale by Debtor and purchase by Secured Party of Accounts, Chattel
Paper, Payment Intangibles and/or Promissory Notes; and/or

☐  (vi) ____.

Secured Party and Debtor agree as follows:

I.             DEFINITIONS.

 

1.1         Collateral. Unless specific items of personal property are described
below, the Collateral shall consist of all now owned and hereafter acquired and
wherever located personal property of Debtor identified below, each capitalized
term as defined in Article 9 of the Florida Uniform Commercial Code
(“UCC”)(check applicable items):

☐  (i) Accounts, including all contract rights and health-care-insurance
receivables;

☐  (i-a) The Account(s), contract right(s) and/or Health-Care-Insurance
Receivables specifically described as follows:______ .

☐  (ii) Inventory, including all returned inventory;

☐  (ii-a) The Inventory specifically described as follows: ______.

☐  (iii) Equipment, including all Accessions thereto, and all manufacturers’
warranties, parts and tools therefore;

☐  (iii-a) The Equipment, including all Accessions thereto, all manufacturer’s
warranties therefore, and all parts and tools therefore, specifically described
as follows: ______.

☐  (iv) Investment Property, including the following certificated securities
and/or securities account(s) specifically described as follows: ______.

☐  (v) Instruments, including all promissory notes and certificated certificates
of deposit specifically described as follows: ______.

☐  (vi) Deposit Accounts with Secured Party specifically described below (list
account number(s));

☐  (vi-a) The Deposit Accounts with other financial institutions specifically
described as follows (list financial institution and account number(s)  ______.)

☐  (vii) Chattel Paper (whether tangible or electronic);

☐  (vii-a) The Chattel Paper specifically described as follows: ______.

☐  (viii) Goods, including all Fixtures and timber to be cut, located or
situated on the real property specifically described as follows (list legal
description as shown on deed including county and state): ______..

☐  (ix) Farm Products, including all crops grown, growing or to be grown,
livestock (born and unborn), supplies used or produced in a farming operation,
and products of crops and livestock;

☐  (ix-a) The Farm Products specifically described as follows: ______.

☐  (x) As-Extracted Collateral from the following location(s) (list legal
description including county and state): ______.

☐  (xi) The Letter-of-Credit Rights under the following letter(s) of credit
(list issuer, number and amount): ______.

☐  (xii) Documents of Title, including all warehouse receipts and bills of
lading specifically described as follows: ______.

 

 

 



   

☐  (xiii) Commercial Tort Claim(s) more specifically described as follows:
______.

☐  (xiv) Money, including currency and/or rare coins delivered to and in
possession of the Secured Party specifically described as follows: ______.

☐  (xv) Software specifically described as follows: ______.

☐  (xvi) Manufactured Home(s):

 


Model
Year
Serial Number 1 Doublewide
Serial Number 2 1.       2.      



☒  (xvii) Vehicles, semi-trucks, cabs, tractor units and semi-trailers of Debtor
more particularly described on the attached Schedule A (the “Vehicles”) which
Schedule may be amended and restated from time to time by the Secured Party and
Debtor, initialed or signed by each such party, and attached hereto.

☐  (xviii) General intangibles, including all Payment Intangibles, copyrights,
trademarks, patents, tradenames, tax refunds, company records (paper and
electronic), rights under equipment leases, warranties, software licenses, and
the following, if any:

☐  (xix) Supporting Obligations;

☒  (xx) to the extent not listed above as original collateral, all proceeds
(cash and non-cash) and products of the foregoing.

1.2

Obligations. This Security Agreement secures the following (collectively, the
“Obligations”):

(i)

Debtor’s or Borrower’s obligations under the Note, the Loan Agreement, and this
Security Agreement, and in addition to the foregoing obligations, if the Debtor
is a Guarantor, its obligations under its Guaranty;

(ii)

all of Debtor’s or Borrower’s present and future indebtedness and obligations to
Secured Party including without limitation reimbursement of drafts or drawings
paid by Secured Party on any Commercial or Standby Letter of Credit issued on
the account of the Debtor or Borrower; and all indebtedness and obligations of
Debtor or Borrower to Secured Party (or an affiliate of Secured Party) under any
interest rate swap transactions, interest rate cap and/or floor transactions,
interest rate collar transactions, swap agreements (as defined in 11 U.S.C. §
101) or other similar transactions or agreements, including without limitation
any ISDA Master Agreement executed by Debtor or Borrower and all Schedules and
Confirmations entered into in connection therewith, hereinafter collectively
referred to as a Hedge Agreement.

(iii)

the repayment of (a) any amounts that Secured Party may advance or spend for the
maintenance or preservation of the Collateral, and (b) any other expenditures
that Secured Party may make under the provisions of this Security Agreement or
for the benefit of Debtor or Borrower;

(iv)

all amounts owed under any modifications, renewals, extensions or substitutions
of any of the foregoing obligations;

(v)

all Default Costs, as defined in Paragraph VIII of this Security Agreement; and

(vi)

any of the foregoing that may arise after the filing of a petition by or against
Debtor or Borrower under the Bankruptcy Code, even if the obligations do not
accrue because of the automatic stay under Bankruptcy Code § 362 or otherwise.

1.3

UCC. Any term used in the UCC and not otherwise defined in this Security
Agreement has the meaning given to the term in the UCC.

II.

GRANT OF SECURITY INTEREST.

Debtor grants a security interest in the Collateral to Secured Party to secure
the payment and performance of the Obligations.

III.

PERFECTION OF SECURITY INTERESTS.

3.1

Filing of Security Interests.

(i)

Debtor authorizes Secured Party to execute on the Debtor’s behalf and file any
financing statement (the “Financing Statement”) describing the Collateral in any
location deemed necessary and appropriate by Secured Party.

(ii)

Debtor authorizes Secured Party to file a Financing Statement describing any
agricultural liens or other statutory liens held by Secured Party.

(iii)

Secured Party shall receive prior to the closing an official report from the
Secretary of State of each Place of Business and the Debtor State, each as
defined below, collectively (the “Filing Reports”) indicating that Secured
Party’s security interest is prior to all other security interests or other
interests reflected in the report.

3.2

Possession.

(i)

Debtor shall have possession of the Collateral, except where expressly otherwise
provided in this Security Agreement or where the Collateral consists of personal
property for which possession is permitted or required for perfection and
Secured Party chooses to perfect its security interest by possession in addition
to the filing of a Financing Statement.

 



 

 

 

(ii)

Where Collateral is in the possession of a third party, Debtor will join with
Secured Party in notifying the third party of Secured Party’s security interest
and obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of Secured Party.

(iii)

Debtor shall deliver original certificates of title for all portions of the
Collateral which are Vehicles, together with a properly executed power of
attorney authorizing Secured Party to file and register its security interest in
such Vehicles with the applicable Department of Motor Vehicles.

3.3

Control Agreements. Debtor will cooperate with Secured Party in obtaining a
control agreement in form and substance satisfactory to Secured Party with
respect to Collateral consisting of (check appropriate items):

☐             Deposit Accounts (for deposit accounts at other financial
institutions);

☐             Investment Property (for securities accounts, mutual funds and
other uncertificated securities);

☐             Letter-of-credit rights; and/or

☐             Electronic chattel paper.

3.4

Marking of Chattel Paper. If Chattel Paper is part of the Collateral, Debtor
will not create any Chattel Paper without placing a legend on the Chattel Paper
acceptable to Secured Party indicating that Secured Party has a security
interest in the Chattel Paper.

IV.

POST-CLOSING COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.

4.1

Inspection. The parties to this Security Agreement may inspect any Collateral in
the other party’s possession, at any time upon reasonable notice.

4.2

Personal Property. Except for items specifically identified by Debtor and
Secured Party as Fixtures, the Collateral shall remain personal property at all
times, and Debtor shall not affix any of the Collateral to any real property in
any manner which would change its nature from that of personal property to real
property or to a fixture.

4.3

Secured Party’s Collection Rights. Secured Party shall have the right at any
time to enforce Debtor’s rights against any of Debtor’s account debtors and
obligors solely with respect to the proceeds (cash and non-cash) and products of
the Collateral.

4.4

Limitations on Obligations Concerning Maintenance of Collateral.

(i)

Risk of Loss. Debtor has the risk of loss of the Collateral.

(ii)

No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.

4.5

No Disposition of Collateral. Secured Party does not authorize, and Debtor
agrees not to:

(i)

make any sales or leases of any of the Collateral other than in the ordinary
course of business;

(ii)

license any of the Collateral; or

(iii)

grant any other security interest in any of the Collateral.

4.6

Purchase Money Security Interests. To the extent Debtor uses the Loan to
purchase Collateral, Debtor’s repayment of the Loan shall apply on a
“first-in-first-out” basis so that the portion of the Loan used to purchase a
particular item of Collateral shall be paid in the chronological order the
Debtor purchased the Collateral.

4.7

Insurance. Debtor shall obtain and keep in force such insurance on the
Collateral as is normal and customary in the Debtor’s business or as the Secured
Party may require, all in such amounts, under such forms of policies, upon such
terms, for such periods and written by such insurance companies as the Secured
Party may approve. All policies of insurance will contain the long-form Lender’s
Loss Payable clause in favor of the Secured Party, and the Debtor shall deliver
the policies or complete copies thereof to the Secured Party. Such policies
shall be noncancellable except upon thirty (30) days’ prior written notice to
the Secured Party. The proceeds of all such insurance, if any loss should occur,
may be applied by the Secured Party to the payment of the Obligations or to the
replacement of any of the Collateral damaged or destroyed, as the Secured Party
may elect or direct in its sole discretion. The Debtor hereby appoints (which
appointment constitutes a power coupled with an interest and is irrevocable as
long as any of the Obligations remain outstanding) Secured Party as its lawful
attorney-in-fact with full authority to make, adjust, settle claims under and/or
cancel such insurance and to endorse the Debtor’s name on any instruments or
drafts issued by or upon any insurance companies.

V.

DEBTOR’S REPRESENTATIONS AND WARRANTIES.

Debtor represents and warrants to Secured Party:

5.1

Title to and transfer of Collateral. It has rights in or the power to transfer
the Collateral and its title to the Collateral is free of all adverse claims,
liens, security interests and restrictions on transfer or pledge except as
created by this Security Agreement.

 



 

 

 

5.2

Location of Collateral. All collateral consisting of goods (equipment,
inventory, fixtures, crops, unborn young of animals, timber to be cut,
manufactured homes; and other tangible, movable personal property) is titled, or
if not titled located (as such term is used in the UCC) solely in the following
States (the “Collateral States”): Florida and Georgia

5.3

Location, State of Incorporation and Name of Debtor. Debtor’s:

(i)

chief executive office (if Debtor has more than one place of business), place of
business (if Debtor has one place of business), or principal residence (if
Debtor is an individual), is located in the following State and address (the
“Place of Business”): 200 West Forsyth Street, 7th Floor, Jacksonville, Florida
32202.

(ii)

state of incorporation or organization is Florida (the “Debtor State”);

(iii)

exact legal name is as set forth in the first paragraph of this Security
Agreement.

5.4

Business or Agricultural Purpose. None of the Obligations is a Consumer
Transaction, as defined in the UCC and none of the Collateral has been or will
be purchased or held primarily for personal, family or household purposes.

VI.

DEBTOR’S COVENANTS.

Until the Obligations are paid in full, Debtor agrees that it will:

6.1

(i) (a) maintain its existence and good standing in the state of its
incorporation or organization, (b) maintain its current legal form of business,
and (c), as applicable, qualify and remain qualified as a foreign corporation in
each jurisdiction in which such qualification is required;

(ii) not (a) sell, lease, transfer or otherwise dispose of, or permit any of its
subsidiaries to sell, lease, transfer or otherwise dispose of, any of its assets
or properties except in the ordinary and usual course of its business, and (b)
sell, convey, transfer or encumber the Collateral or consummate a bulk sale
transfer of Debtor’s personal property without the prior consent of Secured
Party;

6.2

not change the Debtor State of its registered organization;

6.3

not change Debtor’s name without providing Secured Party with 30 days’ prior
written notice, or change the legal form of Debtor’s business, whether by
merger, consolidation, conversion or otherwise; and

6.4

not change the state of its Place of Business or, if Debtor is an individual,
change his state of residence without providing Secured Party with 30 days’
prior written notice.

VII.

EVENTS OF DEFAULT.

The occurrence of any of the following shall, at the option of Secured Party, be
an Event of Default:

7.1

Any default or Event of Default by Borrower or Debtor under the Note, Loan
Agreement, Hedge Agreement or any of the other loan documents, and any Guaranty
or any of the other Obligations;

7.2

Subject to any applicable notice and cure periods set forth in the respective
document, Debtor’s failure to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, this Security
Agreement, the Note, the Loan Agreement, or in any other document relating to
the Obligations;

7.3

Transfer or disposition of any of the Collateral, except as expressly permitted
by this Security Agreement;

7.4

Attachment, execution or levy on any of the Collateral;

7.5

Debtor voluntarily or involuntarily becoming subject to any proceeding under
(a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law;

7.6

Debtor shall fail to comply with, or become subject to any administrative or
judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law where noncompliance may have a significant negative effect on
the Collateral, (b) asset forfeiture or similar law which can result in the
forfeiture of the Collateral, or (c) other law where noncompliance may have a
significant negative effect on the Collateral; or

7.7

Secured Party shall receive at any time following the closing a UCC filing
report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the report.

VIII.

DEFAULT COSTS.

8.1

Should an Event of Default occur, Debtor will pay to Secured Party all costs
incurred by the Secured Party for the purpose of enforcing its rights hereunder,
including:

(i)

costs of foreclosure;

(ii)

costs of obtaining money damages; and

(iii)

a reasonable fee for the service of attorneys employed by Secured Party for any
purpose related to this Security Agreement or the Obligations, including without
limitation consultation, drafting documents, sending notices or instituting,
prosecuting or defending litigation or arbitration.

 



 

 

 

IX.

REMEDIES UPON DEFAULT.

9.1

General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the UCC), or
in equity to collect, enforce or satisfy any Obligations then owing, whether by
acceleration or otherwise.

9.2.

Concurrent Remedies. Upon any Event of Default, Secured Party shall have the
right to pursue any of the following remedies separately, successively or
concurrently:

(i)

File suit and obtain judgment and, in conjunction with any action, Secured Party
may seek any ancillary remedies provided by law or at equity, including levy of
attachment and garnishment.

(ii)

Take possession of any Collateral if not already in its possession without
demand and without legal process. Upon Secured Party’s demand, Debtor will
assemble and make the Collateral available to Secured Party as it directs.
Debtor grants to Secured Party the right, for this purpose, to enter into or on
any premises where Collateral may be located.

(iii)

Without taking possession, sell, lease or otherwise dispose of the Collateral at
public or private sale in accordance with the UCC.

X.

FORECLOSURE PROCEDURES.

10.1

No Waiver. No delay or omission by Secured Party to exercise any right or remedy
accruing upon any Event of Default shall (a) impair any right or remedy, (b)
waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

10.2

Notices. Secured Party shall give Debtor such notice of any private or public
sale as may be required by the UCC.

10.3

Condition of Collateral. Secured Party has no obligation to repair, clean-up or
otherwise prepare the Collateral for sale.

10.4

No Obligation to Pursue Others. Secured Party has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Secured Party may release, modify or waive any collateral provided by any
other person to secure any of the Obligations, all without affecting Secured
Party’s rights against Debtor. Debtor waives any right it may have to require
Secured Party to pursue any third person for any of the Obligations.

10.5

Compliance With Other Laws. Secured Party may comply with any applicable state
or federal law requirements in connection with a disposition of the Collateral
and compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral.

10.6

Warranties. Secured Party may sell the Collateral without giving any warranties
as to the Collateral and may specifically disclaim any warranties of title or
the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

10.7

[intentionally deleted]

10.8

Purchases by Secured Party. In the event Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtor.

10.9

No Marshalling. Secured Party has no obligation to marshal any assets in favor
of Debtor, or against or in payment of:

(i)

the Note,

(ii)

any of the other Obligations, or

(iii)

any other obligation owed to Secured Party, Borrower or any other person.

XI.

MISCELLANEOUS.

11.1

Assignment.

(i)

Binds Assignees. This Security Agreement shall bind and shall inure to the
benefit of the successors and assigns of Secured Party, and shall bind all
heirs, personal representatives, executors, administrators, successors and
permitted assigns of Debtor.

(ii)

No Assignments by Debtor. Secured Party does not consent to any assignment by
Debtor except as expressly provided in this Security Agreement.

(iii)

Secured Party Assignments. Secured Party may assign its rights and interests
under this Security Agreement. If an assignment is made, Debtor shall render
performance under this Security Agreement to the assignee. Debtor waives and
will not assert against any assignee any claims, defenses or set-offs which
Debtor could assert against Secured Party except defenses which cannot be
waived.

11.2

Severability. Should any provision of this Security Agreement be found to be
void, invalid or unenforceable by a court or panel of arbitrators of competent
jurisdiction, that finding shall only affect the provisions found to be void,
invalid or unenforceable and shall not affect the remaining provisions of this
Security Agreement.

 



 

 

 

11.3

Notices. Any notices required by this Security Agreement shall be deemed to be
delivered when a record has been (a) deposited in any United States postal box
if postage is prepaid, and the notice properly addressed to the intended
recipient, (b) received by telecopy, (c) received through the Internet, and (d)
when personally delivered.

11.4

Headings. Section headings used in this Security Agreement are for convenience
only. They are not a part of this Security Agreement and shall not be used in
construing it.

11.5

Governing Law. This Security Agreement is being executed and delivered and is
intended to be performed in the State of Florida shall be construed and enforced
in accordance with the laws of the State of Florida, except to the extent that
the UCC provides for the application of the law of the Debtor State.

11.6

Rules of Construction.

(i)

No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by the Debtor except in the
ordinary course of business.

(ii)

“Includes” and “including” are not limiting.

(iii)

“Or” is not exclusive.

(iv)

“All” includes “any” and “any” includes “all.”

11.7

Integration and Modifications.

(i)

This Security Agreement is the entire agreement of the Debtor and Secured Party
concerning its subject matter.

(ii)

Any modification to this Security Agreement must be made in writing and signed
by the party adversely affected.

11.8

Waiver. Any party to this Security Agreement may waive the enforcement of any
provision to the extent the provision is for its benefit.

11.9

Further Assurances. Debtor agrees to execute any further documents, and to take
any further actions, reasonably requested by Secured Party to evidence or
perfect the security interest granted herein or to effectuate the rights granted
to Secured Party herein.

11.10

WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS SECURITY AGREEMENT OR ANY LOAN DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND SECURED PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
SECURED PARTY TO MAKE THE LOAN TO DEBTOR OR BORROWER. FURTHER, THE UNDERSIGNED
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SECURED PARTY
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVEN OF LITIGATION. NO REPRESENTATIVE OR AGENT OF SECURED PARTY, NOR SECURED
PARTY’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

 

 

SIGNATURE PAGE

 

 

The parties have signed this Security Agreement under seal as of the day and
year first above written.









WITNESS: PATRIOT TRANSPORTATION HOLDING, INC.,   a Florida corporation          
By:     Enter Name     Title: Title                      

  

WITNESS:   FLORIDA ROCK &TANK LINES, INC.,     a Florida corporation            
By:         Enter Name     Title: Title                             GUARANTOR:  
      WITNESS:   PATRIOT TRANSPORTATION, INC., OF FLORIDA,     a Florida
corporation             By:         Enter Name     Title: Title                
            BANK:         WITNESS:   BRANCH BANKING AND TRUST COMPANY          
  By:         Ryan G. Tiedeberg     Title: Sr. Vice President                  
     

 





 

 

 

 

Schedule A
Vehicles


[LIST OF EQUIPMENT TO BE INSERTED FROM COLLATERAL IDENTIFICATION SCHEDULE
AS AGREED UPON BY DEBTOR AND SECURED PARTY]

 




New/Used
Year/Make
Model/Body Type VIN Number/
VIN Number/Serial Number 1.                   2.                   3.      
            4.                   5.                         6.                  
      7.                         8.                         9.                  
      10.                         11.                         12.            
            13.                         14.                         15.      
                  16.                         17.                         18.
                        19.                         20.                        
21.                         22.                         23.                  
     



 

 

 

 

 

Exhibit “C”
Form of Opinion Letter

 

 

[LETTERHEAD OF BORROWER’S COUNSEL]


[Date of Closing]

 

Branch Banking and Trust Company
200 West Forsyth Street, Suite 200
Jacksonville, Florida 32202
Attention: Ryan G. Tiedeberg, Sr. Vice President

Re: $25,000,000 Guidance Loan Facility

Ladies and Gentlemen:

       We have acted as counsel to PATRIOT TRANSPORTATION HOLDING, INC., a
Florida corporation, and FLORIDA ROCK & TANK LINES, INC., a Florida corporation
(individually and collectively, “Borrower”), and PATRIOT TRANSPORTATION, INC.,
OF FLORIDA, a Florida corporation (“Guarantor”), in connection with that certain
guidance line of credit facility in the principal amount of Twenty-Five Million
and No/100 Dollars ($25,000,000.00) (the “Loan”) from BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (“Bank”), to Borrower.

BACKGROUND

For purposes of rendering this opinion, we have examined the following
documents, all dated of even date herewith, unless otherwise noted below:

(i)

Loan Agreement (“Loan Agreement”) between Borrower and Bank and joined by
Guarantor dated as of May 13, 2015;

(ii)

Promissory Note (“Note”) by Borrower in favor of Bank;

(iii)

Security Agreement (“Security Agreement”) between Borrower and Bank under which
the Borrower granted to Bank a security interest in certain of the Borrower’s
personal property and vehicles, semi-trucks, cabs, tractor units and
semi-trailers described therein (“Personal Property”) as security for the Loan;

(iv)

An undated UCC Financing Statement (“Financing Statement”) to be filed with the
office of the Secretary of State of Florida;

(v)

Guaranty Agreement (“Guaranty”) executed by the Guarantor;

(vi)

Written Consent of the Board of Directors of each Borrower, which contains such
Borrower’s authority to borrow and to execute the Loan Documents (“Borrower
Consents”); and

(vii)

Written Consent of the Board of Directors of Guarantor, which contains the
Guarantor’s authority to guaranty and to execute the Guaranty (“Guarantor
Consent”).

For purposes of this opinion, the Loan Agreement, the Note, the Security
Agreement, the Financing Statement, the Borrower Consents and the Guarantor
Consent are collectively called the “Loan Documents”. All capitalized terms used
herein and not otherwise defined herein shall have the same meanings given them
in the Loan Agreement.

We have also reviewed and relied upon such certificates of Borrower and
Guarantor as to factual matters, certificates of public officials and other
instruments, documents and agreements as we have deemed necessary or appropriate
to enable us to render the opinions set forth below.

 



 

 

 

ASSUMPTIONS

In rendering this opinion, we have assumed, with your express permission and
without independent verification or investigation, each of the following:

(a)

All natural persons executing the Loan Documents and the Guaranty are legally
competent to do so; all signatures on all documents submitted to us (other than
the signatures of Borrower and Guarantor) are genuine; all documents submitted
to us as originals are authentic; and all documents submitted to us as copies
conform to the original documents, which themselves are authentic;

(b)

To the extent that any Loan Document or the Guaranty imposes any obligations
upon Bank, the Loan Documents and the Guaranty are valid and binding obligations
of Bank, enforceable against Bank in accordance with their respective terms.

(c)

The documentary stamp tax required by the State of Florida due on each
promissory note or other written obligation to pay in connection with this Loan
has been duly paid.

OPINIONS

Based upon the foregoing assumptions and subject to the qualifications,
limitations and exceptions set forth herein, we are of the opinion that:

1.

Borrower is a corporation duly organized and validly existing in good standing
under the laws of the State of Florida with full corporate power to borrow money
and to execute, deliver and perform the obligations set forth in the Loan
Documents, and to grant liens and security interests in the Personal Property to
secure the Loan. In rendering our opinion that the Borrower is ‘validly existing
in good standing” we have relied on a Certificate of Status dated ____________,
201__, from the Florida Secretary of State.

2.

The execution and delivery of the Loan Documents have been duly authorized by
all necessary corporate action on the part of Borrower.

3.

Each of the Loan Documents has been duly executed and delivered by Borrower and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

4.

Guarantor is a corporation duly organized and validly existing in good standing
under the laws of the State of Florida with full corporate power to execute,
deliver, undertake and perform the obligations set forth in its Guaranty. In
rendering our opinion that such Guarantor is “validly existing in good standing”
we have relied on a Certificate of Status dated _____________, 201__, from the
Florida Secretary of State.

5.

The execution, delivery and performance of its Guaranty have been duly
authorized by all necessary corporate action on the part of Guarantor.

6.

The Guaranty has been duly executed and delivered by Guarantor and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

7.

The Loan Documents and the performance by Borrower of its obligations thereunder
do not conflict with, or result in a violation of its Articles of Incorporation
and Bylaws. To the best of our knowledge, the execution, delivery and
performance of the Loan Documents by Borrower (a) do not and will not violate or
conflict with any order, writ, injunction or decree of any court, administrative
agency or any other governmental authority applicable to Borrower or the
Personal Property or any agreement, including, without limitation, any credit or
guaranty agreement, by which it is bound, and (b) will not result in the
creation or imposition of any lien, charge or encumbrance upon any of its
assets, except as set forth or contemplated by the terms of the Loan Documents.

8.

The Guaranty and the performance by Guarantor of its obligations thereunder do
not conflict with or result in a violation of its Articles of Incorporation and
Bylaws. To the best of our knowledge upon inquiry, the execution, delivery and
performance by each Guarantor of its obligations under the Guaranty do not and
will not violate or conflict with any order, writ, injunction or decree of any
court, administrative agency or any other governmental authority applicable to
such Guarantor, or with any agreement, including, without limitation, any credit
or guaranty agreement, by which any Guarantor is bound.

9.

To the best of our knowledge, there is no action, suit or proceeding at law or
in equity, or by or before any governmental instrumentality or agency or
arbitral body now pending, or overtly threatened against Borrower, any Guarantor
or the Personal Property, except which has been expressly disclosed to Bank
prior to the date hereof.

10.

The Loan, as described and set forth in the Loan Documents, does not violate any
existing laws of the State of Florida relating to interest or usury and will not
violate any such law by virtue of any fluctuations in any base, prime, index or
equivalent rate or rates in which interest charges may be based under the Loan
Documents.

11.

The Security Agreement creates for the benefit of Bank a valid security interest
in the Personal Property owned by Borrower which consists of types or items of
personal property to which the Uniform Commercial Code of the State of Florida
(“UCC”) is applicable and in which a security interest may be created
thereunder. The filing of the Financing Statement in such office will perfect
the security interest in the Personal Property owned by Borrower and described
in the Financing Statement which consists of types or items of personal property
to which the UCC is applicable and in which a security interest may be perfected
by filing of financing statements in the State of Florida. The security interest
granted to Bank in the portion of the Personal Property which is covered by
certificates of title will be perfected upon the notation on the face of each
certificate of title issued by the Florida Department of Motor Vehicles.

 

 

 

 

QUALIFICATIONS

The opinions set forth herein are subject to the following qualifications:

(A)

Enforceability of the Loan Documents and the Guaranty may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar state or federal debtor relief laws from time to
time in effect and which affect the enforcement of creditors’ rights or the
collection of debtors’ obligations in general, (ii) general principles of
equity, the application of which may deny Bank certain of the rights and
remedies granted to Bank under the Loan Documents or the Guaranty, including the
rights to specific performance, injunctive relief and the appointment of a
receiver, and (iii) general principles of commercial reasonableness and good
faith to the extent required of Bank by applicable law;

(B)

Certain remedies, waivers and other provisions of the Loan Documents and
Guaranty may not be enforceable, but such unenforceability will not render the
Loan Documents or the Guaranty invalid as a whole or preclude (i) the judicial
enforcement of the obligation of Borrower to repay the principal, together with
interest thereon, as provided in the Note or the obligation of any Guarantor to
repay such principal and interest as provided in the Guaranty, and (ii) either
the judicial or nonjudicial foreclosure of the Security Agreement. Provisions
that may be unenforceable due to public policy concerns may include, but are not
limited to, issues related to the waiver of procedural, substantive or
constitutional rights or other legal or equitable rights, including, without
limitation, and the right of statutory or equitable redemption; the confession
or consent to any judgment; the consent by Borrower or the Guarantor to the
jurisdiction of any court or to service of process in any particular manner;
forum selection clauses; disclaimers or limitations of liabilities; discharges
of defenses; the exercise of self-help or other remedies without judicial
process; and the waiver of accountings for rent or sale proceeds.

(C)

We express no opinion as to the enforceability of any provisions of any of the
Loan Documents or the Guaranty which impose liquidated damages, penalties,
forfeitures, or that appoint Bank or others as the agent or attorney-in-fact for
Borrower or any Guarantor.

(D)

With respect to the Guaranty, we express no opinion as to the enforceability of
any provision of any Guaranty against the estate of a deceased or incompetent
Guarantor to the extent of advances made on the Loan after any Guarantor’s death
or incompetency;

(E)

We express no opinion as to the effectiveness of any provisions of the Loan
Documents that provide for the assignment or transfer of any permits, licenses
or similar rights of Borrower;

(F)

In connection with the opinion set forth in paragraph 11 above, we call your
attention to the following:

(i)

The security interest of Bank in the Personal Property perfected by filing a
financing statement requires the filing of continuation statements duly executed
by Bank within the period of six (6) months prior to the expiration of five (5)
years from the date of filing of the Financing Statement;

(ii)

Under certain circumstances described in §679.3151 of the UCC, the rights of a
secured party to enforce a perfected security interest in proceeds of collateral
may be limited;

(iii)

Under certain circumstances described in §679.320 of the UCC, purchasers of
collateral may take the same free and clear of a perfected security interest;
and

(iv)

Pursuant to §679.508 of the UCC perfection of the security interest of Bank in
the Personal Property will be terminated as to any property acquired by Borrower
more than four (4) months after the date Borrower changes its name or identity
so as to make the filed Financing Statement seriously misleading unless new
appropriate financing statements indicating the new name or identity of Borrower
are properly filed before the expiration of such four month period.

(G)

In rendering the opinions set forth in paragraphs 7, 8 and 9 above we have, with
your permission, advised you only as to such knowledge as we have obtained from
(a) the certificates of Borrower and Guarantor and our examination of any
documents referred to therein (including, without limitation, a review of the
Wells Fargo Credit Facility Documents); and (b) inquiries of Guarantor and
officers, partners, members and any responsible employees of Borrower and each
corporate, partnership or limited liability company Guarantor and lawyers
presently in our firm whom we have determined are likely, in the ordinary course
of their respective duties, to have knowledge of the transactions contemplated
by the Loan Documents, the Guaranty and the matters covered by this opinion.
Except to the extent otherwise set forth above, for purposes of this opinion, we
have not made an independent review of any agreements, instruments, writs,
orders, judgments, rules or other regulations or decrees which may have been
executed by or which may now be binding upon Borrower or any Guarantor or which
may affect the Personal Property, nor have we undertaken to review our internal
files or any files of Borrower or any Guarantor relating to transactions to
which Borrower or any Guarantor may be a party, or to discuss their transactions
or business with any other lawyers in our firm or with any officers, partners or
any employees of Borrower or any Guarantor.

 



 

 

 

(H)

We are admitted to practice only in the State of Florida and we express no
opinion as to matters under or involving the laws of any jurisdiction other than
the United States of America and the State of Florida and its political
subdivisions. This opinion is rendered solely to Bank in connection with the
Loan and may not be relied upon by any other party (except counsel to Bank) or
for any other purposes other than the purposes herein stated without our prior
written consent.

 

  Yours truly,       NELSON MULLINS RILEY & SCARBOROUGH, LLP





 

 

 

 

Exhibit “D”
Form of Guaranty



BB&T
GUARANTY AGREEMENT

 

BRANCH BANKING AND TRUST COMPANY Date:                               , 2015

 

As an inducement to Branch Banking and Trust Company (“Bank”), to extend credit
to and to otherwise deal with PATRIOT TRANSPORTATION HOLDING, INC., a Florida
corporation and FLORIDA ROCK & TANK LINES, INC., a Florida corporation
(collectively, “Borrower”), and in consideration thereof, the undersigned (the
“Guarantor” and each of the undersigned Guarantors, jointly and severally, if
more than one) hereby unconditionally guarantees to Bank and its successors and
assigns the due and punctual payment of any and all notes, drafts, debts, ACH
obligations and liabilities, primary or secondary (whether by way of endorsement
or otherwise), of Borrower, at any time, whether now existing or hereafter
incurred with or held by Bank, together with interest, as and when the same
become due and payable, and whether by acceleration or otherwise (collectively,
the “Obligations”), in accordance with the terms of the Obligations including
all renewals, extensions and modifications thereof. This Guaranty is a guarantee
of payment and not of collection.

To secure the Obligations, the Guarantor hereby grants to bank a security
interest in all of the Guarantor’s deposit accounts maintained with Bank, and
Bank shall also at all times have the right of set-off against any such deposit
account in the same manner and to the same extent that the right of set-off may
exist against the Borrower. The Guarantor hereby subordinates any and all
indebtedness of Borrower now or hereafter owed to the Guarantor to the
Obligations, and agrees with Bank that the Guarantor shall not demand payment of
principal or interest from Borrower, shall not claim any offset or other
reduction of the Obligations because of any such indebtedness and shall not take
any action to obtain any of the security described in and encumbered by the
documents evidencing Obligations (“Loan Documents”); provided, however, that, if
Bank so requests, such indebtedness shall be collected, enforced and received by
the Guarantor as trustee for Bank and shall be paid over to Bank on account of
the Obligations, but without reducing or affecting any manner the liability of
the Guarantor under the other provisions of this Guaranty Agreement.

Guarantor understands and agrees that an Obligation may be accepted or created
with Bank at any time and from time to time without notice to Guarantor and
Guarantor hereby expressly waives presentment, demand, protest, and notice of
dishonor of any such Obligation. Bank may receive and accept as collateral from
time to time any securities or other property for the Obligations, and may
surrender, compromise, exchange and release such collateral or any part thereof
at any time without notice and without in any manner affecting the obligation
and liability of the Guarantor hereunder. Bank shall have no obligation to
protect, perfect, secure or insure any security interests, liens or encumbrances
in any collateral now or hereafter held for the Obligations.

Notwithstanding anything to the contrary herein, any person that does not
qualify as an Eligible Contract Participant (as defined in the Commodity
Exchange Act, as amended) or otherwise does not qualify as an “indirect
proprietorship” pursuant to the rules of the Commodity Futures Trading
Commission, shall not be deemed a party to any guaranty of any swap agreement
with Bank entered into or modified on or after October 12, 2012, and shall not
be liable for any swap obligations to Bank arising from such swap agreement. The
foregoing exclusion shall have no effect on any other obligation of such person
to Bank under this Guaranty.

In the event of the occurrence of a “Default” or “Event of Default’ otherwise
related to the Obligations or evidenced or secured by any of the other Loan
Documents or relating to the transactions contemplated by the Loan Documents,
all rights powers and remedies available to Bank in such event shall be
non-exclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, the Guarantor
hereby authorizes and empowers Bank upon the occurrence of Default or Event of
Default under the Note(s) or Loan Documents, at its sole discretion, and except
as otherwise provided herein, without notice to Guarantor, to exercise and cause
to be exercised any right or remedy which Bank may have, including, but not
limited to, judicial foreclosure, non-judicial foreclosure by exercise of power
of sale, acceptance of a deed or assignment in lieu of foreclosure, appointment
of a receiver to collect rents and profits, exercise of remedies against
personal property, or enforcement of any assignment of leases, rents, profits,
accounts and certificates of deposit, or any other security, whether real,
personal or tangible or intangible. At any public or private sale of any
security or collateral for any indebtedness or any part hereof guaranteed
hereby, whether by foreclosure or otherwise, Bank, may in its discretion,
purchase all of any part of such security or collateral so sold or offered for
sale for its own account and may apply against the amount bid therefor the
balance due it pursuant to the Note(s) or any of the other Loan Documents
without prejudice to Bank’s remedies hereunder against Guarantor for
deficiencies or if allowed by applicable law. If the Obligations are partially
paid by reason of the election of Bank, its successors, endorsees or assigns, to
pursue any of the remedies available to Bank or if the Obligations are otherwise
partially paid, then this Guaranty shall nevertheless remain in full force and
effect, and the Guarantor shall remain liable for the entire balance of the
Obligations, even though any rights which Guarantor may have against Borrower
may be destroyed or diminished by the exercise of any such remedy.

This obligation of the Guarantor hereunder shall be a primary and not a
secondary obligation and liability, payable immediately upon demand without
recourse first having been obtained by Bank against the Borrower or any other
guarantor or obligor, and without first resorting to any collateral held by Bank
for the Obligations. The Guarantor hereby waives the benefit of all provisions
of law, for stay or delay of execution or sale of any property or other
satisfaction of judgment against the Guarantor until judgment is obtained
against the Borrower and execution thereon returned unsatisfied, or until it is
determined that the Borrower has no property or assets available for the
satisfaction of the Obligations, or until any other proceedings can be
completed. Guarantor hereby agrees to indemnify Bank for all costs of
collection, including but not limited to the costs of repossession, appraisal,
foreclosure, all attorneys’ fees reasonably incurred and all court costs
incurred by Bank should Bank first be required by the Guarantor to resort to any
collateral held by the Bank or to obtain execution or other satisfaction of a
judgment against the Borrower for the Obligations. The Guarantor further agrees
that the Guarantor is responsible for any part of the Obligations which have
been paid by the Borrower to Bank and which the Bank is subsequently required to
return to the Borrower or a trustee for the Borrower in any bankruptcy or
insolvency proceeding. Guarantor agrees that it shall not have any right of
subrogation, reimbursement or indemnity whatsoever, nor any right of recourse to
bank’s collateral for Obligations unless and until all of Obligations of the
Borrower have been paid in full. The Guarantor hereby waives, to the extent
avoidable under any provision of the Bankruptcy Code, any right arising upon
payment by the Guarantor of any obligation under this Guaranty to assert a claim
against the bankruptcy estate of the Borrower.

 



 

 

 

In addition to the other waivers set forth elsewhere in this Guaranty, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) if
allowed by applicable law, the defense of the statute of limitations in any
action hereunder or for the collection of the Obligations or the performance of
any Obligation; (b) any defense that may arise by reason of the incapacity, lack
of authority, death or disability of Guarantor, Borrower, or any other party or
entity, or the failure of Bank to file or enforce a claim against the estate
(either in administration, bankruptcy or any other proceeding) of Borrower or
any other party or entity; (c) any defense based upon the failure of Bank to
give notice of the existence, creation, or incurring of any new or additional
indebtedness or obligation or the failure of Bank to give notice of any action
or non-action on the part of any other party whosoever, in connection with any
Obligation, including without limitation the release of any other guarantor; (d)
any defense based upon an election of remedies by Bank which destroys or
otherwise impairs any subrogation rights of Guarantor to proceed against
Borrower for reimbursement, or both; (e) any defense based upon failure of Bank
to commence an action against Borrower or any other guarantor of the
Obligations; (f) any duty on the part of Bank to disclose to the Guarantor any
fact that is may know or hereafter know regarding Borrower; (g) acceptance or
notice of acceptance of this Guaranty by Bank; (h) as stated above, notice of
presentment and demand for payment or performance of the Obligations or
performance of any except as otherwise required in this Guaranty; (i) as set
forth above, protest and notice of dishonor or of default to the Guarantor or to
any other party with respect to the indebtedness or performance of obligations
hereby guaranteed; (j) except as otherwise provided herein, any and all other
notices whatsoever to which the Guarantor might otherwise be entitled; (k) any
defense based on lack of due diligence by the Bank and the collection,
protection or realization upon any collateral securing the Obligations; (l) any
transfer by Borrower of all or any part of the security for the Obligations; and
(m) any other legal or equitable defenses whatsoever to which the Guarantor
might be entitled, to the extent permitted by law, unless such defenses are
based upon the willful misconduct of the Bank.

Check applicable box:

☒ This Guaranty is unlimited and applies to all indebtedness of Borrower,
whether now existing or hereafter arising, including without limitation (a) all
obligations of the Borrower to Bank in connection with any transfer of funds
through the ACH System, and (b) all obligations of the Borrower to Bank in
connection with that certain Loan Agreement dated of even date herewith by and
between Borrower and Bank, the guidance loan extended to Borrower thereunder and
any and all loans arising therefrom or made pursuant thereto.

☐ This Guaranty applies to all indebtedness of Borrower evidenced by that
certain promissory note number dated (including all extensions, renewals,
modifications and substitutions thereof) in the principal amount of $ .

☐ This Guaranty is limited to an amount of $ plus accrued interest, late fees,
costs of collection (including attorneys’ fees) and all other obligations and
indebtedness which may accrue or be incurred with respect to the Borrower’s
indebtedness and obligations to Bank.

To secure the payment of all Obligations and in addition to the security
interest granted to Bank in its deposit accounts, the Guarantor hereby grants a
security interest and lien in the following property owned by the Guarantor:

N/A

(the “Collateral”).

The Guarantor agrees to execute and deliver to Bank any security agreement, deed
of trust, mortgage, UCC financing statement, or other document required by the
Bank in order to perfect and protect its security interest or lien in the
Collateral. This document shall constitute a security agreement under the
Uniform Commercial Code of Florida (“Code”), and in addition to having all other
legal rights and remedies, the Bank shall have all rights and remedies of a
secured party under the Code.

This Guaranty shall inure to the benefit of Bank, its successors and assigns,
and the owners and holders of any of the Obligations, and shall remain in force
until a written notice revoking it has been received by Bank; but such
revocation shall not release Guarantor from liability to Bank, its successors
and assigns, or the owners and holders of any of Obligations, for any Obligation
of the Borrower which is hereby guaranteed and then in existence or from any
renewals, extensions or modifications thereof in whole or in part, whether such
renewals, extensions or modifications are made before or after such revocation,
with or without notice to the Guarantor. The Guarantor waives presentment,
demand, protest and notices of every kind and assents to any one or more
extensions, modifications, renewals or postponements of the time or amount of
payment or any other indulgences given to Borrower. The Guarantor shall be
responsible for and shall reimburse the Bank for all costs and expenses
(including reasonable attorneys’ fees) incurred by the Bank in connection with
the enforcement of this Guaranty or the protection or preservation of any right
or claim of the Bank in connection herewith, including without limitation costs
and expenses incurred by the Bank in connection with its attempts to collect the
Obligations.

If the Borrower is a corporation, this instrument covers all indebtedness,
obligations and liabilities to Bank purporting to be made or undertaken on
behalf of such corporation by any such officer or agent of said corporation
without regard to the actual authority of such officer or agent. The term
“corporation” shall include associations of all kinds and all purported
corporations, whether correctly and legally chartered and organized.

The Guarantor hereby warrants and represents to Bank that: (i) this Guaranty is
enforceable against it in accordance with its terms; (ii) the execution and
delivery of this Guaranty does not violate or constitute a breach of any
agreement to which the Guarantor is a party; (iii) there is no litigation,
claim, action or proceeding pending or, to the best knowledge of Guarantor,
threatened against it which would materially adversely affect the financial
condition of Guarantor or its ability to fulfill its obligations hereunder; (iv)
that it has knowledge of the Borrower’s financial condition and affairs; and (v)
unless otherwise required in a Loan Agreement, if applicable, as long as any
Obligations remain outstanding or as long as Bank remains obligated to make
advances, the Guarantor shall furnish annually an updated financial statement in
a form satisfactory to Bank, which, when delivered shall be the property of
Bank.

This Guaranty is made in and shall be construed in accordance with the laws and
judicial decisions of the State of Florida. The Guarantor agrees that any
dispute arising out of this Guaranty shall be adjudicated in either the state or
federal courts of Florida and in no other forum. For that purpose, the Guarantor
hereby submits to the jurisdiction of the state and/or federal courts of
Florida. The Guarantor waives any defense that venue is not proper for any
action brought in any federal or state court in the State of Florida.

 



 

 

 

UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, GUARANTOR HEREBY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS ARISING OUT OF THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS EXECUTED BY THE BORROWER IN CONNECTION HEREWITH OR OUT OF THE
CONDUCT OF THE RELATIONSHIP BETWEEN THE BORROWER OR GUARANTOR AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO EXTEND CREDIT TO BORROWER.
GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S
COUNSEL, HAS REPRESENTED THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION AND THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR
BANK’S COUNSEL, HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

 

 

 

[signature on following page]

 

 

 

 

GUARANTY SIGNATURE PAGE

 

 

Witness the signature and seal of the undersigned Guarantor.

 

WITNESS:   PATRIOT TRANSPORTATION, INC., OF FLORIDA, a       Florida corporation
                          By:   (SEAL)     Name:         Title:                
                           



 

 

STATE OF FLORIDA         ) COUNTY OF_________________ ) to-wit:  

 

I HEREBY CERTIFY, that on this _____ day of ____________, 201__, before me, the
undersigned, a Notary Public of the State aforesaid, personally appeared
__________________, the __________________ of PATRIOT TRANSPORTATION, INC., OF
FLORIDA, a Florida corporation, on behalf of the corporation, who ☐ is
personally known to me or ☐  has produced as identification, and executed the
foregoing instrument for the purposes therein contained.



 

    [NOTARY SEAL] Print Name:_________________________________________   Notary
Public, State of Florida

 

 

 

 

 

 

SCHEDULE “EE” TO BB&T LOAN AGREEMENT



OFFICER COMPLIANCE CERTIFICATE

 

This certificate (the “Certificate”) is delivered pursuant to Section 3.08 of
the Loan Agreement dated May 13, 2015, between PATRIOT TRANSPORTATION HOLDING,
INC., a Florida corporation and FLORIDA ROCK & TANK LINES, INC., a Florida
corporation (the “Bank”), as the same may be amended or supplemented from time
to time, being herein referred to as the Loan Agreement. All capitalized terms
used in this Certificate which are defined in the Loan Agreement are used in
this Certificate with the same meanings given such terms in the Loan Agreement.

I hereby certify, to the best of my knowledge and belief and in my
representative capacity on behalf of the Borrower, to the Bank as follows:

1.

I am the duly elected or appointed and acting _______________________________
(Title) of the Borrower.



2.

I have reviewed the financial statements of the Borrower as of and for the
period ending ______________________ attached hereto as Exhibit I, which were
prepared in accordance with GAAP, consistently applied, and are true and correct
in all material aspects and fairly present the financial position and results
and operations of the Borrower.



3.

The Representations and Warranties set forth in Section 2 of the Loan Agreement
are true and correct as of the date hereof.







4.

I further certify that the Borrower is in compliance (unless otherwise
specified) with all covenants set forth in Sections 3, 5 and 6 of the Loan
Agreement and any Schedules thereto, and specifically the covenants listed
below.

 

Required by Loan Agreement   Actual  

In Compliance?
Yes/No

Maximum Funded Debt to EBITDA (tested quarterly)

 

2.5 To 1.0           ☐  Yes  ☐  No                

Maximum Debt to Tangible Net Worth ratio (tested quarterly)

 

5.0 To 1.0       ☐  Yes  ☐  No                 Fixed Charge Coverage Ratio
(tested quarterly, on a trailing twelve month basis)   1.15 To 1.0          
☐  Yes  ☐  No                                    

 

5.

As of the date hereof, no Default or Event of Default under Section 8 of the
Loan Agreement and any Schedules thereto has occurred (except as specified on
Exhibit II, attached hereto, which Exhibit II also sets forth any corrective
action taken or proposed to be taken with respect to such Default or Event of
Default).



6.

As of the date hereof, (A) no Default or Event of Default has occurred under the
Wells Fargo Credit Facility and (B) Borrower has not received any notices from
the Lender under the Wells Fargo Credit Facility of any Default, Event of
Default or the waiver of any Default or Event of Default (except as specified on
Exhibit III, attached hereto).

 

 

 

 

 

In Witness Whereof, I have caused this Officer Compliance Certificate and
Schedule EE to Loan Agreement to be executed and delivered to the Bank this ___
day of ____________, 201__.







WITNESS: PATRIOT TRANSPORTATION HOLDING, INC., a Florida corporation          
By:     Print name:     Title:                   WITNESS:   FLORIDA A ROCK &
TANK LINES, INC., a Florida corporation             By:       Print Name:      
   

 



 

 

 Attach Exhibit I, II and III, if applicable

 

 

 

 

